Exhibit 10.2

 

Execution Version

 

Subscription Agreement

 

This SUBSCRIPTION AGREEMENT (this “Subscription Agreement”) is entered into this
12th day of July, 2020, by and between Churchill Capital Corp III, a Delaware
corporation (the “Issuer”) and the undersigned (“Subscriber” or “you”). Defined
terms used but not otherwise defined herein shall have the respective meanings
ascribed thereto in the Merger Agreement (as defined below).

 

WHEREAS, the Issuer, Polaris Investment Holdings, L.P., a Delaware limited
partnership (“Holdings”), Polaris Parent Corp., a Delaware corporation
(“Music”), and the other parties named therein will, immediately following the
execution of this Subscription Agreement, enter into that certain Agreement and
Plan of Merger, dated as of July 12, 2020 (as amended, modified, supplemented or
waived from time to time in accordance with its terms, the “Merger Agreement”),
pursuant to which, inter alia, a direct, wholly owned subsidiary of the Issuer
will be merged with and into Music, with Music surviving as a wholly owned
subsidiary of the Issuer, and immediately thereafter Music will be merged with
and into another direct, wholly owned subsidiary of Music, with such subsidiary
surviving as a wholly owned subsidiary of the Issuer (together, the “Mergers”),
on the terms and subject to the conditions set forth therein (the Mergers,
together with the other transactions contemplated by the Merger Agreement, the
“Transactions”);

 

WHEREAS, in connection with the Transactions, Subscriber desires to subscribe
for and purchase from the Issuer that number of (i) shares of the Issuer’s
Class A common stock, par value $0.0001 per share (the “Class A common stock”)
set forth on the signature page hereto (the “Subscribed Shares”) for a purchase
price of $10.00 per share and (ii) warrants to purchase one share of Class A
common stock, on substantially the terms set forth in the form of Warrant
Agreement attached hereto as Exhibit A hereto, as set forth on the signature
page hereto, (the “Warrants”), for the aggregate purchase price set forth on
Subscriber’s signature page hereto (the “Purchase Price”), and the Issuer
desires to issue and sell to Subscriber the Shares (including Incentive Shares
(as defined below), if any) and the Warrants in consideration of the payment of
the Purchase Price therefor by or on behalf of Subscriber to the Issuer, all on
the terms and conditions set forth herein;

 

WHEREAS, certain other “qualified institutional buyers” (as defined in Rule 144A
under the Securities Act of 1933, as amended (the “Securities Act”)) or
“accredited investors” (within the meaning of Rule 501(a) under the Securities
Act) (each, an “Other Subscriber”) have, severally and not jointly, entered into
separate subscription agreements with the Issuer in the form provided to the
Subscriber prior to the date hereof (the “Other Subscription Agreements”),
pursuant to which such investors have agreed to purchase Class A common stock
and Warrants on the Closing Date at the same per share purchase price as the
Subscriber, and the aggregate amount of securities to be sold by the Issuer
pursuant to this Subscription Agreement and the Other Subscription Agreements
equals 132,050,000 shares of Class A common stock and 6,500,000 Warrants;

 

WHEREAS, certain other “qualified institutional buyers” or “accredited
investors” (each, a “Convert Subscriber”) have, severally and not jointly,
entered into separate convertible note subscription agreements with the Issuer
(the “Convert Subscription Agreements”), pursuant to which such investors have
agreed to purchase convertible notes (the “Convertible Notes”) of the Issuer on
the Closing Date, and the aggregate amount of convertible notes to be sold by
the Issuer pursuant the Convert Subscription Agreements equals $1,300,000,000.

 



 

 

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties and covenants, and subject to the conditions, herein
contained, and intending to be legally bound hereby, the parties hereto hereby
agree as follows:

 

For ease of administration, this single Subscription Agreement is being executed
so as to enable each Subscriber identified on the signature page to enter into a
Subscription Agreement, severally, but not jointly. The parties agree that
(i) the Subscription Agreement shall be treated as if it were a separate
agreement with respect to each Subscriber listed on the signature page, as if
each Subscriber entity had executed a separate Subscription Agreement naming
only itself as Subscriber, and (ii) no Subscriber listed on the signature
page shall have any liability under the Subscription Agreement for the
obligations of any other Subscriber so listed.

 

1.            Subscription. Subject to the terms and conditions hereof, at the
Closing, Subscriber hereby agrees to subscribe for and purchase, and the Issuer
hereby agrees to issue and sell to Subscriber, upon the payment of the Purchase
Price, the Subscribed Shares and the Warrants (such subscription and issuance,
the “Subscription”). In connection with such Subscription, Subscriber shall be
entitled to, and Issuer agrees to issue to Subscriber, additional shares of
Class A common stock (rounded up to the nearest whole share) equal to the number
determined by multiplying (i) if the Purchase Price paid by Subscriber is less
than $250,000,000 (A) the Subscribed Shares, by (B) 1%, or (ii) if the Purchase
Price paid by Subscriber is equal to or exceeds $250,000,000 (A) the Subscribed
Shares, by (B) 2.5% (such shares, the “Incentive Shares” and together with the
Subscribed Shares, the “Shares”).

 

2.            Representations, Warranties and Agreements.

 

2.1            Subscriber’s Representations, Warranties and Agreements. To
induce the Issuer to issue the Shares and the Warrants to Subscriber, Subscriber
hereby represents and warrants to the Issuer and acknowledges and agrees with
the Issuer as follows:

 

2.1.1            If Subscriber is not an individual, Subscriber has been duly
formed or incorporated and is validly existing in good standing under the laws
of its jurisdiction of incorporation or formation, with power and authority to
enter into, deliver and perform its obligations under this Subscription
Agreement. If Subscriber is an individual, Subscriber has the authority to enter
into, deliver and perform its obligations under this Subscription Agreement.

 

2.1.2            If Subscriber is not an individual, this Subscription Agreement
has been duly authorized, validly executed and delivered by Subscriber. If
Subscriber is an individual, the signature on this Subscription Agreement is
genuine, and Subscriber has legal competence and capacity to execute the same.
Assuming that this Subscription Agreement constitutes the valid and binding
agreement of the Issuer, this Subscription Agreement is the valid and binding
obligation of the Subscriber, is enforceable against Subscriber in accordance
with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally, and
(ii) principles of equity, whether considered at law or equity.

 



Page 2 of 24

 



 

2.1.3            The execution, delivery and performance by Subscriber of this
Subscription Agreement and the consummation of the transactions contemplated
herein do not and will not (i) conflict with or result in a breach or violation
of any of the terms or provisions of, or constitute a default under, or result
in the creation or imposition of any lien, charge or encumbrance upon any of the
property or assets of Subscriber or any of its subsidiaries pursuant to the
terms of any indenture, mortgage, deed of trust, loan agreement, lease, license
or other agreement or instrument to which Subscriber or any of its subsidiaries
is a party or by which Subscriber or any of its subsidiaries is bound or to
which any of the property or assets of Subscriber or any of its subsidiaries is
subject, which would reasonably be expected to have a material adverse effect on
the legal authority of Subscriber to enter into and timely perform its
obligations under this Subscription Agreement (a “Subscriber Material Adverse
Effect”), (ii) if Subscriber is not an individual, result in any violation of
the provisions of the organizational documents of Subscriber or any of its
subsidiaries or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over Subscriber or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have a
Subscriber Material Adverse Effect.

 

2.1.4            Subscriber (i) is a “qualified institutional buyer” (as defined
in Rule 144A under the Securities Act) or an “accredited investor” (within the
meaning of Rule 501(a) under the Securities Act) satisfying the applicable
requirements set forth on Schedule I, (ii) is acquiring the Shares and the
Warrants only for its own account and not for the account of others, or if
Subscriber is subscribing for the Shares or the Warrants as a fiduciary or agent
for one or more investor accounts, each owner of such account is a qualified
institutional buyer, and Subscriber has full investment discretion with respect
to each such account, and the full power and authority to make the
acknowledgements, representations, warranties and agreements herein on behalf of
each owner of each such account and (iii) is not acquiring the Shares or the
Warrants with a view to, or for offer or sale in connection with, any
distribution thereof in violation of the Securities Act (and shall provide the
requested information on Schedule I following the signature page hereto).
Subscriber is not an entity formed for the specific purpose of acquiring the
Shares or the Warrants.

 

2.1.5            Subscriber understands that the Shares and the Warrants are
being offered in a transaction not involving any public offering within the
meaning of the Securities Act and that the Shares and the Warrants have not been
registered under the Securities Act. Subscriber understands that the Shares and
the Warrants may not be resold, transferred, pledged or otherwise disposed of by
Subscriber absent an effective registration statement under the Securities Act,
except (i) to the Issuer or a subsidiary thereof, (ii) to non-U.S. persons
pursuant to offers and sales that occur solely outside the United States within
the meaning of Regulation S under the Securities Act or (iii) pursuant to
another applicable exemption from the registration requirements of the
Securities Act, and in each of cases (i) and (iii), in accordance with any
applicable securities laws of the states and other jurisdictions of the United
States, and that any certificates representing the Shares or the Warrants shall
contain a legend to such effect. Subscriber acknowledges that the Shares or the
Warrants will not be eligible for resale pursuant to Rule 144A promulgated under
the Securities Act. Subscriber understands and agrees that the Shares or the
Warrants will be subject to transfer restrictions and, as a result of these
transfer restrictions, Subscriber may not be able to readily resell the Shares
or the Warrants and may be required to bear the financial risk of an investment
in the Shares or the Warrants for an indefinite period of time. Subscriber
understands that it has been advised to consult legal counsel prior to making
any offer, resale, pledge or transfer of any of the Shares or the Warrants.

 





Page 3 of 24

 

 

2.1.6            Subscriber understands and agrees that Subscriber is purchasing
the Shares and the Warrants directly from the Issuer. Subscriber further
acknowledges that there have been no representations, warranties, covenants or
agreements made to Subscriber by the Issuer or any of its respective officers or
directors, expressly or by implication, other than those representations,
warranties, covenants and agreements expressly set forth in this Subscription
Agreement.

 

2.1.7            Subscriber represents and warrants that its acquisition and
holding of the Shares and the Warrants will not constitute or result in a
non-exempt prohibited transaction under Section 406 of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), Section 4975 of the Internal
Revenue Code of 1986, as amended (the “Code”), or any applicable similar law.

 

2.1.8            In making its decision to purchase the Shares and the Warrants,
Subscriber represents that it has relied solely upon independent investigation
made by Subscriber. Without limiting the generality of the foregoing, Subscriber
has not relied on any statements or other information provided by anyone other
than the Issuer and its representatives concerning the Issuer or the Shares and
the Warrants or the offer and sale of the Shares and the Warrants. Subscriber
acknowledges and agrees that Subscriber has received such information as
Subscriber deems necessary in order to make an investment decision with respect
to the Shares and the Warrants, including with respect to the Issuer, Holdings,
Music and the Transactions. Subscriber represents and agrees that Subscriber and
Subscriber’s professional advisor(s), if any, have had the full opportunity to
ask such questions, receive such answers and obtain such information as
Subscriber and such Subscriber’s professional advisor(s), if any, have deemed
necessary to make an investment decision with respect to the Shares and the
Warrants.

 

2.1.9            Subscriber became aware of this offering of the Shares and the
Warrants solely by means of direct contact between Subscriber and the Issuer or
its representative. Subscriber has a pre-existing substantive relationship (as
interpreted in guidance from the Commission under the Securities Act) with the
Issuer or its representative, and the Shares and the Warrants were offered to
Subscriber solely by direct contact between Subscriber and the Issuer or its
representative. Subscriber did not become aware of this offering of the Shares
and the Warrants, nor were the Shares or the Warrants offered to Subscriber, by
any other means. Subscriber acknowledges that the Issuer represents and warrants
that the Shares and the Warrants (i) were not offered by any form of general
solicitation or general advertising, including methods described in section
502(c) of Regulation D under the Securities Act and (ii) are not being offered
in a manner involving a public offering under, or in a distribution in violation
of, the Securities Act, or any state securities laws.



 



Page 4 of 24

 

  

2.1.10            Subscriber acknowledges that it is aware that there are
substantial risks incident to the purchase and ownership of the Shares and the
Warrants. Subscriber has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of an investment in
the Shares and the Warrants, and Subscriber has sought such accounting, legal
and tax advice as Subscriber has considered necessary to make an informed
investment decision.

 

2.1.11            Alone, or together with any professional advisor(s),
Subscriber represents and acknowledges that Subscriber has adequately analyzed
and fully considered the risks of an investment in the Shares and the Warrants
and determined that the Shares and the Warrants are a suitable investment for
Subscriber and that Subscriber is able at this time and in the foreseeable
future to bear the economic risk of a total loss of Subscriber’s investment in
the Issuer. Subscriber acknowledges specifically that a possibility of total
loss exists.

 

2.1.12            Subscriber understands and agrees that no federal or state
agency has passed upon or endorsed the merits of the offering of the Shares or
the Warrants or made any findings or determination as to the fairness of an
investment in the Shares or the Warrants.

 

2.1.13            Subscriber represents and warrants that Subscriber is not
(i) a person or entity named on the List of Specially Designated Nationals and
Blocked Persons administered by the U.S. Treasury Department’s Office of Foreign
Assets Control (“OFAC”) or in any Executive Order issued by the President of the
United States and administered by OFAC (“OFAC List”), or a person or entity
prohibited by any OFAC sanctions program, (ii) a Designated National as defined
in the Cuban Assets Control Regulations, 31 C.F.R. Part 515 or (iii) a non-U.S.
shell bank or providing banking services indirectly to a non-U.S. shell bank
(collectively, a “Prohibited Investor”). Subscriber agrees to provide law
enforcement agencies, if requested thereby, such records as required by
applicable law, provided that Subscriber is permitted to do so under the laws of
The Kingdom of Saudi Arabia; provided, further that Subscriber shall not, except
as reasonably required to establish the escrow account established pursuant to
Section 3.1 and, for as long as Subscriber elects to pursue such filing with a
Governmental Authority, as required in connection with any filing with a
Governmental Authority as contemplated by the Investor Rights Agreement referred
to in Section 2.1.15, be required to provide any personally identifiable
information, including with respect to any employees, directors, managers or
affiliates of Subscriber. Subscriber represents that if it is a financial
institution subject to the Bank Secrecy Act (31 U.S.C. Section 5311 et seq.)
(the “BSA”), as amended by the USA PATRIOT Act of 2001 (the “PATRIOT Act”), and
its implementing regulations (collectively, the “BSA/PATRIOT Act”), that
Subscriber maintains policies and procedures reasonably designed to comply with
applicable obligations under the BSA/PATRIOT Act. Subscriber also represents
that, to the extent required, it maintains policies and procedures reasonably
designed for the screening of its investors against the OFAC sanctions programs,
including the OFAC List. Subscriber further represents and warrants that, to the
extent required, it maintains policies and procedures reasonably designed to
ensure that the funds held by Subscriber and used to purchase the Shares and the
Warrants were legally derived.

 

Page 5 of 24

 



 

2.1.14            If Subscriber is an employee benefit plan that is subject to
Title I of ERISA, a plan, an individual retirement account or other arrangement
that is subject to section 4975 of the Code or an employee benefit plan that is
a governmental plan (as defined in section 3(32) of ERISA), a church plan (as
defined in section 3(33) of ERISA), a non-U.S. plan (as described in section
4(b)(4) of ERISA) or other plan that is not subject to the foregoing but may be
subject to provisions under any other federal, state, local, non-U.S. or other
laws or regulations that are similar to such provisions of ERISA or the Code
(collectively, “Similar Laws”), or an entity whose underlying assets are
considered to include “plan assets” of any such plan, account or arrangement
(each, a “Plan”) subject to the fiduciary or prohibited transaction provisions
of ERISA or section 4975 of the Code, Subscriber represents and warrants that
neither Issuer, nor any of its respective affiliates (the “Transaction Parties”)
has acted as the Plan’s fiduciary, or has been relied on for advice, with
respect to its decision to acquire and hold the Shares and the Warrants, and
none of the Transaction Parties shall at any time be relied upon as the Plan’s
fiduciary with respect to any decision to acquire, continue to hold or transfer
the Shares and the Warrants.

 

2.1.15            Except (i) as expressly disclosed in a Schedule 13D or
Schedule 13G (or amendments thereto) filed by such Subscriber with the
Commission with respect to the beneficial ownership of the Issuer’s common stock
prior to the date hereof and (ii) as a result of the entry into this Agreement
and the Investor Rights Agreement, dated as of the date hereof, among
Subscriber, Issuer and the other parties thereto, Subscriber is not currently
(and at all times through Closing will refrain from being or becoming) a member
of a “group” (within the meaning of Section 13(d)(3) or Section 14(d)(2) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), or any
successor provision), including any group acting for the purpose of acquiring,
holding or disposing of equity securities of the Issuer (within the meaning of
Rule 13d-5(b)(1) under the Exchange Act).

 

2.1.16            Subscriber will not acquire a substantial interest (as defined
in 31 C.F.R. Part 800.244) in the Issuer as a result of the purchase and sale of
Shares and the Warrants hereunder.

 

2.1.17            Subscriber has, and on each date the Purchase Price would be
required to be funded to the Issuer pursuant to Section ‎3.1 will have,
sufficient immediately available funds to pay the Purchase Price pursuant to
Section ‎3.1. Subscriber is an entity having total liquid assets and net assets
in excess of the Purchase Price as of the date hereof and as of each date the
Purchase Price would be required to be funded to the Issuer pursuant to
Section ‎3.1 and was not formed for the purpose of acquiring the Shares and
Warrants.

 

Page 6 of 24

 



 

2.1.18            No broker, finder or other financial consultant has acted on
behalf of Subscriber in connection with this Subscription Agreement or the
transactions contemplated hereby in such a way as to create any liability on the
Issuer.

 

2.2            Issuer’s Representations, Warranties and Agreements. To induce
Subscriber to purchase the Shares and the Warrants, the Issuer hereby represents
and warrants to Subscriber and agrees with Subscriber as follows:

 

2.2.1            The Issuer has been duly incorporated and is validly existing
as a corporation in good standing under the laws of the Delaware General
Corporation Law (“DGCL”), with corporate power and authority to own, lease and
operate its properties and conduct its business as presently conducted and to
enter into, deliver and perform its obligations under this Subscription
Agreement.

 

2.2.2            The Shares and the Warrants have been duly authorized and, when
issued and delivered to Subscriber against full payment for the Shares and the
Warrants in accordance with the terms of this Subscription Agreement and
registered with the Issuer’s transfer agent, the Shares and the Warrants will be
validly issued, fully paid and non-assessable and will not have been issued in
violation of or subject to any preemptive or similar rights created under the
Issuer’s amended and restated certificate of incorporation or under the DGCL.
The shares of Class A common stock issuable upon exercise of the Warrants (the
“Warrant Shares”), when issued in accordance with the terms of the Warrants,
will be validly issued, fully paid and non-assessable and will not have been
issued in violation of or subject to any preemptive or similar rights created
under the Issuer’s second amended and restated certificate of incorporation or
under the DGCL.

 

2.2.3            This Subscription Agreement has been duly authorized, validly
executed and delivered by the Issuer and, assuming that this Subscription
Agreement constitutes the valid and binding obligation of the Subscriber, is the
valid and binding obligation of the Issuer, is enforceable against the Issuer in
accordance with its terms, except as may be limited or otherwise affected by
(i) bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
other laws relating to or affecting the rights of creditors generally and
(ii) principles of equity, whether considered at law or equity.

 

2.2.4            The Issuer is classified as a Subchapter C corporation for U.S.
federal income tax purposes.

 

2.2.5            The execution, delivery and performance of this Subscription
Agreement (including compliance by the Issuer with all of the provisions
hereof), issuance and sale of the Shares and the Warrants and the consummation
of the certain other transactions contemplated herein will not (i) conflict with
or result in a breach or violation of any of the terms or provisions of, or
constitute a default under, or result in the creation or imposition of any lien,
charge or encumbrance upon any of the property or assets of the Issuer or any of
its subsidiaries pursuant to the terms of any indenture, mortgage, deed of
trust, loan agreement, lease, license or other agreement or instrument to which
the Issuer or any of its subsidiaries is a party or by which the Issuer or any
of its subsidiaries is bound or to which any of the property or assets of the
Issuer or any of its subsidiaries is subject, which would reasonably be expected
to have a material adverse effect on the legal authority of the Issuer to enter
into and timely perform its obligations under this Subscription Agreement (a
“Issuer Material Adverse Effect”), (ii) result in any violation of the
provisions of the organizational documents of the Issuer or any of its
subsidiaries or (iii) result in any violation of any statute or any judgment,
order, rule or regulation of any court or governmental agency or body, domestic
or foreign, having jurisdiction over the Issuer or any of its subsidiaries or
any of their respective properties that would reasonably be expected to have an
Issuer Material Adverse Effect.

 

Page 7 of 24

 



 

2.2.6            Neither the Issuer, nor any person acting on its behalf has,
directly or indirectly, made any offers or sales of any Issuer security or
solicited any offers to buy any security under circumstances that would
adversely affect reliance by the Issuer on Section 4(a)(2) of the Securities Act
for the exemption from registration for the transactions contemplated hereby or
would require registration of the issuance of the Shares or the Warrants under
the Securities Act.

 

2.2.7            Neither the Issuer nor any person acting on its behalf has
conducted any general solicitation or general advertising, including methods
described in section 502(c) of Regulation D under the Securities Act, in
connection with the offer or sale of any of the Shares or the Warrants and
neither the Issuer nor any person acting on its behalf offered any of the Shares
or the Warrants in a manner involving a public offering under, or in a
distribution in violation of, the Securities Act or any state securities laws.

 

2.2.8            Concurrently with the execution and delivery of this
Subscription Agreement, the Issuer is entering into the Other Subscription
Agreements providing for the sale of an aggregate of 132,050,000 Shares and
6,500,000 Warrants for an aggregate purchase price of $1,300,000,000 (including
the Shares and Warrants purchased and sold under this Subscription Agreement)
(collectively, the “PIPE Securities”). Neither Issuer nor any of its Affiliates
has entered into or shall enter into any side letter agreements or other
agreements or understandings (including written summaries of any oral
understandings) with any Other Subscriber, other than (a) the Other Subscription
Agreements and (b) as disclosed to Subscriber by Issuer prior to the date
hereof. Each Other Subscription Agreement is identical to each other Other
Subscription Agreement, other than (a) with respect to (x) the identity of the
Other Subscribers and (y) the number of Shares and Warrants subscribed for by
the Other Subscribers and (b) as disclosed to Subscriber by Issuer prior to the
date hereof.

 



Page 8 of 24

 

 

2.2.9            The authorized capital stock of the Issuer immediately prior to
the Closing will consist of 301,000,000 shares of capital stock as follows:
(a) 250,000,000 shares of Class A common stock, (b) 50,000,000 shares of Class B
common stock, par value $0.0001 per share (“Existing Class B Shares”); and
(c) 1,000,000 shares of preferred stock, par value $0.0001 per share (“Existing
Preferred Shares”). As of the date hereof, and as of immediately prior to the
completion of the Transactions (prior to giving effect to (x) any redemption of
any Class A common stock held by the Issuer’s public shareholders in connection
with the consummation of the Transactions and (y) the issuance of the PIPE
Securities): (i) no Preferred Shares are and will be issued and outstanding;
(ii) 110,000,000 Existing Class A Shares are and will be issued and outstanding;
(iii) 27,500,000 Existing Class B Shares are and will be issued and outstanding;
(iv) up to 24,500,000 warrants to purchase 24,500,000 shares of Class A common
stock (the “Private Placement Warrants”) are and will be outstanding; and
(v) 27,500,000 warrants to purchase 27,500,000 shares of Class A common stock
(the “Public Warrants”) are and will be outstanding. At the Closing, the Convert
Subscribers will acquire the Convertible Notes on substantially the same terms
as set forth on Annex A of the Convert Subscription Agreements. All (i) issued
and outstanding shares of Class A common stock and Existing Class B Shares have
been duly authorized and validly issued, are fully paid and are non-assessable
and are not subject to preemptive rights and (ii) outstanding Private Placement
Warrants and Public Warrants have been duly authorized and validly issued, are
fully paid and are not subject to preemptive rights. Except as set forth above
and pursuant to the Other Subscription Agreements, the Convert Subscription
Agreements and the Merger Agreement, there are no outstanding options, warrants
or other rights to subscribe for, purchase or acquire from the Issuer any shares
of Class A common stock or Class B common stock, or any other equity interests
in the Issuer, or securities convertible into or exchangeable or exercisable for
such equity interests. Other than the First Merger Sub and the Second Merger
Sub, the Issuer has no subsidiaries and does not own, directly or indirectly,
interests or investments (whether equity or debt) in any person, whether
incorporated or unincorporated. There are no stockholder agreements, voting
trusts or other agreements or understandings to which the Issuer is a party or
by which it is bound relating to the voting of any securities of the Issuer,
other than (A) as set forth in the SEC Documents and (B) as contemplated by the
Merger Agreement and the Transaction Agreements.

 

2.2.10            Assuming the accuracy of Subscriber’s representations and
warranties set forth in Section ‎2.1 of this Subscription Agreement, (x) no
registration under the Securities Act is required for the offer and sale of the
Shares or the Warrants by the Issuer to Subscriber and (y) no consent, approval,
order or authorization of, or registration, qualification, designation,
declaration or filing with, any federal, state or local Governmental Authority
is required on the part of the Issuer in connection with the consummation of the
transactions contemplated by this Subscription Agreement, except for filings
pursuant to Regulation D of the Securities Act and applicable state securities
laws.

 



Page 9 of 24

 

 

2.2.11            The Issuer has made available to Subscriber (including via the
Securities and Exchange Commission’s (the “Commission”) EDGAR system) a true,
correct and complete copy of each form, report, statement, schedule, prospectus,
proxy, registration statement and other documents filed by the Issuer with the
Commission prior to the date of this Subscription Agreement (the “SEC
Documents”). None of the SEC Documents filed under the Exchange Act, contained,
when filed or, if amended prior to the date of this Subscription Agreement, as
of the date of such amendment with respect to those disclosures that are
amended, any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading;
provided, that the Issuer makes no such representation or warranty with respect
to the proxy statement to be filed by the Issuer with respect to the
Transactions or any other information relating to Music or any of its affiliates
included in any SEC Document or filed as an exhibit thereto. The Issuer has
timely filed each report, statement, schedule, prospectus, and registration
statement that the Issuer was required to file with the Commission since its
inception and through the date hereof. As of the date hereof, there are no
material outstanding or unresolved comments in comment letters from the
Commission staff with respect to any of the SEC Documents.

 

2.2.12            As of the date hereof, there are no pending or, to the
knowledge of the Issuer, threatened, Actions, which, if determined adversely,
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Issuer to enter into and perform
its obligations under this Subscription Agreement. As of the date hereof, there
is no unsatisfied judgment or any open injunction binding upon the Issuer which
would, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of the Issuer to enter into and perform
its obligations under this Subscription Agreement.

 

2.2.13            No broker, finder or other financial consultant has acted on
behalf of Issuer in connection with this Subscription Agreement or the
transactions contemplated hereby in such a way as to create any liability on the
Subscriber. The Issuer agrees to indemnify and hold harmless Subscriber from any
claim or demand for commission or other compensation by any broker, finder,
financial consultant or similar agent claiming to have been employed by or on
behalf of Issuer and to bear the cost of legal expenses incurred by Subscriber
in defending against any such claim.

 



Page 10 of 24

 

 

3.            Settlement Date and Delivery.

 

3.1            Closing. The closing of the Subscription contemplated hereby (the
“Closing”) shall occur on the date of, and immediately prior to, the
consummation of the Transactions; provided that, it is understood and agreed
that such date must be a day that is neither a legal holiday nor a day on which
banking institutions are generally authorized or required by law or regulation
to close in the United Kingdom or New York, New York. Upon written notice from
(or on behalf of) the Issuer to Subscriber (the “Closing Notice”) at least ten
(10) International Business Days prior to the date that the Issuer reasonably
expects all conditions to the closing of the Transactions to be satisfied (the
“Expected Closing Date”), Subscriber shall deliver to the Issuer immediately
prior to the Closing, the Purchase Price for the Shares and the Warrants, by
wire transfer of United States dollars in immediately available funds to the
account specified by the Issuer in the Closing Notice; provided that promptly
after the date hereof, Issuer and Subscriber shall use reasonable best efforts
to establish an escrow account in the United States with J.P. Morgan Chase or
other nationally recognized financial institution agreed between Issuer and
Subscriber (including by timely complying with all “know your customer” and
similar requirements for establishment of such account) for purposes of holding
the Purchase Price for purposes of consummating the transactions contemplated by
the Merger Agreement and, to the extent such account is so established, causing
the Purchase Price to be delivered to such escrow account at least two
(2) Business Days prior to the Expected Closing Date for release to the Issuer
at the Closing. Notwithstanding the preceding sentence, (i) a failure to close
on the Expected Closing Date shall not, by itself, be deemed to be a failure of
any of the conditions to Closing set forth in this Section 3 to be satisfied or
waived on or prior to the Closing Date, and (ii) Subscriber shall remain
obligated to consummate the Closing upon satisfaction of the conditions set
forth in this Section 3. The Issuer shall deliver the Closing Notice at least
eight (8) International Business Days prior to the date of the Special Meeting.
At the Closing, upon satisfaction (or, if applicable, waiver) of the conditions
set forth in this Section 3, the Issuer shall deliver to Subscriber the Shares
in certificated or book entry form (at the Issuer’s election) and the Warrants
in book entry form, in the name of Subscriber (or its nominee in accordance with
its delivery instructions) or to a custodian designated by Subscriber, as
applicable. For purposes of this Subscription Agreement, “International Business
Day” means any day that, in the United Kingdom and New York, New York, is
neither a legal holiday nor a day on which banking institutions are generally
authorized or required by law or regulation to close.

 

3.2            Conditions to Closing of the Issuer.

 

The Issuer’s obligations to sell and issue the Shares and the Warrants at the
Closing are subject to the fulfillment or (to the extent permitted by applicable
law) written waiver by Issuer, on or prior to the Closing Date, of each of the
following conditions:

 

3.2.1            Representations and Warranties Correct. The representations and
warranties made by Subscriber in Section ‎2.1 hereof shall be true and correct
in all material respects when made (other than representations and warranties
that are qualified as to materiality or Subscriber Material Adverse Effect,
which representations and warranties shall be true and correct in all respects),
and shall be true and correct in all material respects on and as of the Closing
Date (unless they specifically speak as of another date in which case they shall
be true and correct in all material respects as of such date) (other than
representations and warranties that are qualified as to materiality or
Subscriber Material Adverse Effect, which representations and warranties shall
be true in all respects) with the same force and effect as if they had been made
on and as of said date, but in each case without giving effect to consummation
of the Transactions.

 

3.2.2            Compliance with Covenants. Subscriber shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by Subscriber at or prior to the Closing.

 



Page 11 of 24

 

 

3.2.3            Closing of the Transactions. All conditions precedent to the
Issuer’s obligations to consummate, or cause to be consummated, the Transactions
set forth in the Merger Agreement shall have been satisfied or waived by the
party entitled to the benefit thereof under the Merger Agreement (other than
those conditions that may only be satisfied at the consummation of the
Transactions, but subject to satisfaction or waiver by such party of such
conditions as of the consummation of the Transactions), and the Transactions
will be consummated immediately following the Closing.

 

3.2.4            Legality. There shall not be in force any order, judgment,
injunction, decree, writ, stipulation, determination or award, in each case,
entered by or with any Governmental Authority, statute, rule or regulation
enjoining or prohibiting the consummation of the Subscription.

 

3.3            Conditions to Closing of Subscriber.

 

Subscriber’s obligation to purchase the Shares and the Warrants at the Closing
is subject to the fulfillment or (to the extent permitted by applicable law)
written waiver by Subscriber, on or prior to the Closing Date, of each of the
following conditions:

 

3.3.1            Representations and Warranties Correct. The representations and
warranties made by the Issuer in Section ‎2.2 hereof shall be true and correct
in all material respects when made (other than representations and warranties
that are qualified as to materiality or Issuer Material Adverse Effect, which
representations and warranties shall be true and correct in all respects), and
shall be true and correct in all material respects on and as of the Closing Date
(unless they specifically speak as of another date in which case they shall be
true and correct in all material respects as of such date) (other than
representations and warranties that are qualified as to materiality or Issuer
Material Adverse Effect, which representations and warranties shall be true and
correct in all respects) with the same force and effect as if they had been made
on and as of said date, but in each case without giving effect to consummation
of the Transactions; provided, that in the event this condition would otherwise
fail to be satisfied as a result of a breach of one or more of the
representations and warranties of the Issuer contained in this Subscription
Agreement and the facts underlying such breach would also cause a condition to
Music’s obligations under the Merger Agreement to fail to be satisfied, this
condition shall nevertheless be deemed satisfied in the event Music waives such
condition with respect to such breach under the Merger Agreement; provided,
further, that the foregoing proviso shall not apply to a breach of Section 6.11
(Capitalization) of the Merger Agreement or Section 2.2.9 hereof, if any such
breach would reasonably be expected to materially and adversely affect the
economic benefits that the Subscriber would reasonably expect to receive under
this Agreement.

 

3.3.2            Compliance with Covenants. The Issuer shall have performed,
satisfied and complied in all material respects with the covenants, agreements
and conditions required by this Subscription Agreement to be performed,
satisfied or complied with by the Issuer at or prior to the Closing, except
where the failure of such performance or compliance would not or would not
reasonably be expected to materially and adversely affect the economic benefits
that the Subscriber would reasonably expect to receive under this Agreement.

 



Page 12 of 24

 

 

3.3.3            Closing of the Transactions. (i) All conditions precedent to
the consummation of the Transactions set forth in the Merger Agreement shall
have been satisfied or waived by the party entitled to the benefit thereof under
the Merger Agreement (other than those conditions that may only be satisfied at
the consummation of the Transactions, but subject to satisfaction or waiver by
such party of such conditions as of the consummation of the Transactions),
(ii) no amendment or modification of, or waiver with respect to Issuer’s
obligation to effect the Closing under, the Merger Agreement (as the same exists
on the date hereof as provided to the Subscriber) shall have occurred that would
reasonably be expected to materially and adversely affect the economic benefits
that the Subscriber would reasonably expect to receive under this Agreement
without having received Subscriber’s prior written consent and (iii) the
Transactions will be consummated immediately following the Closing.

 

3.3.4            Legality. There shall not be in force any order, judgment,
injunction, decree, writ, stipulation, determination or award, in each case,
entered by or with any governmental authority, statute, rule or regulation
enjoining or prohibiting the transactions contemplated by this Subscription
Agreement.

 

4.            Registration Statement.

 

4.1            The Issuer agrees that, within 15 Business Days after the
consummation of the Transactions (the “Filing Date”), the Issuer will file with
the Commission (at the Issuer’s sole cost and expense) a registration statement
(the “Registration Statement”) registering the resale of the Shares and the
Warrant Shares (the “Registrable Securities”), and the Issuer shall use its
commercially reasonable efforts to have the Registration Statement declared
effective as soon as practicable after the filing thereof, but no later than the
earlier of (i) the 75th calendar day (or 135th calendar day if the Commission
notifies the Issuer that it will “review” the Registration Statement) following
the Closing and (ii) the 5th Business Day after the date the Issuer is notified
(orally or in writing, whichever is earlier) by the Commission that the
Registration Statement will not be “reviewed” or will not be subject to further
review (such earlier date, the “Effectiveness Date”); provided, however, that
the Issuer’s obligations to include the Registrable Securities in the
Registration Statement are contingent upon Subscriber furnishing a completed and
executed selling shareholders questionnaire in customary form to the Issuer that
contains the information required by Commission rules for a Registration
Statement regarding Subscriber, the securities of the Issuer held by Subscriber
and the intended method of disposition of the Registrable Securities to effect
the registration of the Registrable Securities, and Subscriber shall execute
such documents in connection with such registration as the Issuer may reasonably
request that are customary of a selling stockholder in similar situations,
including providing that the Issuer shall be entitled to postpone and suspend
the effectiveness or use of the Registration Statement during any customary
blackout or similar period or as permitted hereunder. For purposes of
clarification, any failure by the Issuer to file the Registration Statement by
the Filing Date or to effect such Registration Statement by the Effectiveness
Date shall not otherwise relieve the Issuer of its obligations to file or effect
the Registration Statement as set forth above in this Section 4.

 



Page 13 of 24

 

 

4.2            In the case of the registration effected by the Issuer pursuant
to this Subscription Agreement, the Issuer shall, upon reasonable request,
inform Subscriber as to the status of such registration. At its expense the
Issuer shall:

 

4.2.1            except for such times as the Issuer is permitted hereunder to
suspend the use of the prospectus forming part of a Registration Statement, use
its commercially reasonable efforts to keep such registration, and any
qualification, exemption or compliance under state securities laws which the
Issuer determines to obtain, continuously effective with respect to Subscriber,
and to keep the applicable Registration Statement or any subsequent shelf
registration statement free of any material misstatements or omissions, until
the earlier of the following: (i) Subscriber ceases to hold any Registrable
Securities and (ii) the date all Registrable Securities held by Subscriber may
be sold without restriction under Rule 144, including without limitation, any
volume and manner of sale restrictions which may be applicable to affiliates
under Rule 144 and without the requirement for the Issuer to be in compliance
with the current public information required under Rule 144(c)(1) (or
Rule 144(i)(2), if applicable) ;

 

4.2.2            advise Subscriber within five (5) Business Days:

 

(a)            when a Registration Statement or any post-effective amendment
thereto has become effective;

 

(b)            of the issuance by the Commission of any stop order suspending
the effectiveness of any Registration Statement or the initiation of any
proceedings for such purpose;

 

(c)            of the receipt by the Issuer of any notification with respect to
the suspension of the qualification of the Registrable Securities included
therein for sale in any jurisdiction or the initiation or threatening of any
proceeding for such purpose; and

 

(d)            subject to the provisions in this Subscription Agreement, of the
occurrence of any event that requires the making of any changes in any
Registration Statement or prospectus so that, as of such date, the statements
therein are not misleading and do not omit to state a material fact required to
be stated therein or necessary to make the statements therein (in the case of a
prospectus, in the light of the circumstances under which they were made) not
misleading.

 

Notwithstanding anything to the contrary set forth herein, the Issuer shall not,
when so advising Subscriber of such events, provide Subscriber with any
material, nonpublic information regarding the Issuer other than to the extent
that providing notice to Subscriber of the occurrence of the events listed in
(a) through (d) above constitutes material, nonpublic information regarding the
Issuer;

 



Page 14 of 24

 

 

4.2.3            use its commercially reasonable efforts to obtain the
withdrawal of any order suspending the effectiveness of any Registration
Statement as soon as reasonably practicable;

 

4.2.4            upon the occurrence of any event contemplated in
Section 4.10.2(d), except for such times as the Issuer is permitted hereunder to
suspend, and has suspended, the use of a prospectus forming part of a
Registration Statement, the Issuer shall use its commercially reasonable efforts
to as soon as reasonably practicable prepare a post-effective amendment to such
Registration Statement or a supplement to the related prospectus, or file any
other required document so that, as thereafter delivered to purchasers of the
Registrable Securities included therein, such prospectus will not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; and

 

4.2.5            use its commercially reasonable efforts to cause all Shares and
Warrant Shares to be listed on each securities exchange or market, if any, on
which the Issuer’s Class A common stock is then listed.

 

4.3            Notwithstanding anything to the contrary in this Subscription
Agreement, the Issuer shall be entitled to delay or postpone the effectiveness
of the Registration Statement, and from time to time to require Subscriber not
to sell under the Registration Statement or to suspend the effectiveness
thereof, if the filing, effectiveness or continued use of any Registration
Statement would require the Issuer to make any public disclosure of material
non-public information, which disclosure, in the good faith determination of the
board of directors of the Issuer, after consultation with counsel to the Issuer,
(a) would be required to be made in any Registration Statement in order for the
applicable Registration Statement not to contain any untrue statement of a
material fact or omit to state a material fact necessary to make the statements
contained therein not misleading, (b) would not be required to be made at such
time if the Registration Statement were not being filed, and (c) the Issuer has
a bona fide business purpose for not making such information public (each such
circumstance, a “Suspension Event”); provided, however, that the Issuer may not
delay or suspend the Registration Statement on more than two occasions or for
more than sixty (60) consecutive calendar days, or more than one hundred and
twenty (120) total calendar days, in each case during any twelve-month period.
Upon receipt of any written notice from the Issuer of the happening of any
Suspension Event during the period that the Registration Statement is effective
or if as a result of a Suspension Event the Registration Statement or related
prospectus contains any untrue statement of a material fact or omits to state
any material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made (in
the case of the prospectus) not misleading, Subscriber agrees that (i) it will
immediately discontinue offers and sales of the Shares and the Warrants under
the Registration Statement until Subscriber receives copies of a supplemental or
amended prospectus (which the Issuer agrees to promptly prepare) that corrects
the misstatement(s) or omission(s) referred to above and receives notice that
any post-effective amendment has become effective or unless otherwise notified
by the Issuer that it may resume such offers and sales, and (ii) it will
maintain the confidentiality of any information included in such written notice
delivered by the Issuer except (A) for disclosure to the Subscriber’s employees,
agents and professional advisers who need to know such information and are
obligated to keep it confidential, (B) for disclosures to the extent required in
order to comply with reporting obligations to its limited partners who have
agreed to keep such information confidential and (C) as required by law. If so
directed by the Issuer, Subscriber will deliver to the Issuer or, in
Subscriber’s sole discretion destroy, all copies of the prospectus covering the
Shares and the shares of Class A common stock underlying the Warrants in
Subscriber’s possession; provided, however, that this obligation to deliver or
destroy all copies of the prospectus covering the Shares and the shares of
Class A common stock underlying the Warrants shall not apply (i) to the extent
Subscriber is required to retain a copy of such prospectus (a) in order to
comply with applicable legal, regulatory, self-regulatory or professional
requirements or (b) in accordance with a bona fide pre-existing document
retention policy or (ii) to copies stored electronically on archival servers as
a result of automatic data back-up.

 





Page 15 of 24

 

 



5.            Termination. This Subscription Agreement shall terminate and be
void and of no further force and effect, and all rights and obligations of the
parties hereunder shall terminate without any further liability on the part of
any party in respect thereof, upon the earlier to occur of (i) such date and
time as the Merger Agreement is validly terminated in accordance with its terms
and (ii) upon the mutual written agreement of each of the parties hereto to
terminate this Subscription Agreement; provided, that nothing herein will
relieve any party from liability for any willful breach hereof prior to the time
of termination, and each party will be entitled to any remedies at law or in
equity to recover losses, liabilities or damages arising from such breach. The
Issuer shall promptly notify Subscriber of (i) the termination of the Merger
Agreement promptly after the termination of such agreement, and (ii) any
amendment or modification, or waiver by the Issuer of any of the conditions
specified in Article X, of the Merger Agreement.

 

6.            Miscellaneous.

 

6.1            Further Assurances. At the Closing, the parties hereto shall
execute and deliver such additional documents and take such additional
reasonable actions as the parties reasonably may deem to be practical and
necessary in order to consummate the Subscription as contemplated by this
Subscription Agreement; provided that, notwithstanding anything to the contrary
contained in this Subscription Agreement, Subscriber shall have no obligation to
take any action not expressly contemplated by this Subscription Agreement that
it is not permitted to take under the laws of The Kingdom of Saudi Arabia.

 

6.1.1            Subscriber and the Issuer acknowledge that both Subscriber and
the Issuer will rely on the acknowledgments, understandings, agreements,
representations and warranties made by Subscriber contained in this Subscription
Agreement. Prior to the Closing, each of Subscriber and the Issuer agrees to
promptly notify the other party if any of the acknowledgments, understandings,
agreements, representations and warranties set forth herein are no longer
accurate in all material respects.

 

Page 16 of 24





 

6.1.2            Each of the Issuer and Subscriber is entitled to rely upon this
Subscription Agreement and is irrevocably authorized to produce this
Subscription Agreement or a copy hereof to any interested party in any
administrative or legal proceeding or official inquiry with respect to the
matters covered hereby.

 

 

6.1.3            Each of Subscriber and the Issuer shall pay all of its own
expenses in connection with this Subscription Agreement and the transactions
contemplated herein.

 

6.2            Notices. Any notice or communication required or permitted
hereunder shall be in writing and either delivered personally, emailed or sent
by overnight mail via a reputable overnight carrier, or sent by certified or
registered mail, postage prepaid, and shall be deemed to be given and received
(i) when so delivered personally, (ii) when sent, with no mail undeliverable or
other rejection notice, if sent by email, or (iii) three (3) Business Days after
the date of mailing to the address below or to such other address or addresses
as such person may hereafter designate by notice given hereunder:

 

(i)              if to Subscriber, to such address or addresses set forth on the
signature page hereto;

 

(ii)             if to the Issuer, to:

 

Churchill Capital Corp. III

640 Fifth Avenue, 12th Floor

New York, NY 10019

Attention:      Michael S. Klein

Telephone:    212-380-7775

Email:              Michael.klein@mkleinandcompany.com

 

with a required copy (which copy shall not constitute notice) to:

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attention: Michael J. Aiello and Matthew Gilroy

Email: michael.aiello@weil.com and matthew.gilroy@weil.com

 

6.3            Entire Agreement. This Subscription Agreement constitutes the
entire agreement, and supersedes all other prior agreements, understandings,
representations and warranties, both written and oral, among the parties, with
respect to the subject matter hereof, including any commitment letter entered
into relating to the subject matter hereof.

 

6.4            Modifications and Amendments. This Subscription Agreement may not
be amended, modified, supplemented or waived except by an instrument in writing,
signed by the party against whom enforcement of such amendment, modification,
supplement or waiver is sought; provided that any rights (but not obligations)
of a party under this Agreement may be waived, in whole or in part, by such
party on its own behalf without the prior consent of any other party.
Notwithstanding the foregoing, no amendment, modification, supplement, or waiver
by Issuer, and no consent to termination by Issuer pursuant to Section 5(ii),
shall be effective unless prior written consent thereto has been provided by
Holdings and Music.

 

Page 17 of 24





 

6.5            Assignment. Neither this Subscription Agreement nor any rights,
interests or obligations that may accrue to the parties hereunder (including
Subscriber’s rights to purchase the Shares) may be transferred or assigned
without the prior written consent of each of the other parties hereto (other
than the Shares and Warrants acquired hereunder, if any, and then only in
accordance with this Subscription Agreement); provided that Subscriber’s rights
and obligations hereunder may be assigned to any fund or account managed by the
same investment manager as Subscriber, without the prior consent of the Issuer,
provided that such assignee(s) agrees in writing to be bound by the terms
hereof, and upon such assignment by a Subscriber, the assignee(s) shall become
Subscriber hereunder and have the rights and obligations and be deemed to make
the representations and warrants of Subscriber provided for herein to the extent
of such assignment; provided further that, no assignment shall relieve the
assigning party of any of its obligations hereunder.

 

6.6            Benefit. Except as otherwise provided herein, this Subscription
Agreement shall be binding upon, and inure to the benefit of the parties hereto
and their heirs, executors, administrators, successors, legal representatives,
and permitted assigns, and the agreements, representations, warranties,
covenants and acknowledgments contained herein shall be deemed to be made by,
and be binding upon, such heirs, executors, administrators, successors, legal
representatives and permitted assigns. This Subscription Agreement shall not
confer rights or remedies upon any person other than the parties hereto and
their respective successors and assigns. Notwithstanding the foregoing, each of
Holdings and Music is an express third-party beneficiary of the last sentence of
Section 6.4.

 

6.7            Governing Law. This Subscription Agreement, and any claim or
cause of action hereunder based upon, arising out of or related to this
Subscription Agreement (whether based on law, in equity, in contract, in tort or
any other theory) or the negotiation, execution, performance or enforcement of
this Subscription Agreement, shall be governed by and construed in accordance
with the Laws of the State of Delaware, without giving effect to the principles
of conflicts of law thereof.

 

6.8            Consent to Jurisdiction; Waiver of Jury Trial. Each of the
parties irrevocably consents to the exclusive jurisdiction and venue of the
Court of Chancery of the State of Delaware, provided, that if subject matter
jurisdiction over the matter that is the subject of the legal proceeding is
vested exclusively in the U.S. federal courts, such legal proceeding shall be
heard in the U.S. District Court for the District of Delaware (together with the
Court of Chancery of the State of Delaware “Chosen Courts”), in connection with
any matter based upon or arising out of this Subscription Agreement. Each party
hereby waives, and shall not assert as a defense in any legal dispute, that
(i) such person is not personally subject to the jurisdiction of the Chosen
Courts for any reason, (ii) such legal proceeding may not be brought or is not
maintainable in the Chosen Courts, (iii) such person’s property is exempt or
immune from execution, (iv) such legal proceeding is brought in an inconvenient
forum or (v) the venue of such legal proceeding is improper. Each Party hereby
consents to service of process in any such proceeding in any manner permitted by
Delaware law, further consents to service of process by nationally recognized
overnight courier service guaranteeing overnight delivery, or by registered or
certified mail, return receipt requested, at its address specified pursuant to
Section 6.2 and waives and covenants not to assert or plead any objection which
they might otherwise have to such manner of service of process. Notwithstanding
the foregoing in this Section 6.8, a party may commence any action, claim, cause
of action or suit in a court other than the Chosen Courts solely for the purpose
of enforcing an order or judgment issued by the Chosen Courts. TO THE EXTENT NOT
PROHIBITED BY APPLICABLE LAW WHICH CANNOT BE WAIVED, EACH OF THE PARTIES WAIVES
ANY RIGHT TO TRIAL BY JURY ON ANY CLAIMS OR COUNTERCLAIMS ASSERTED IN ANY LEGAL
DISPUTE RELATING TO THIS SUBSCRIPTION AGREEMENT WHETHER NOW EXISTING OR
HEREAFTER ARISING. IF THE SUBJECT MATTER OF ANY SUCH LEGAL DISPUTE IS ONE IN
WHICH THE WAIVER OF JURY TRIAL IS PROHIBITED, NO PARTY SHALL ASSERT IN SUCH
LEGAL DISPUTE A NONCOMPULSORY COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS
SUBSCRIPTION AGREEMENT. FURTHERMORE, NO PARTY SHALL SEEK TO CONSOLIDATE ANY SUCH
LEGAL DISPUTE WITH A SEPARATE ACTION OR OTHER LEGAL PROCEEDING IN WHICH A JURY
TRIAL CANNOT BE WAIVED.

 



Page 18 of 24



 

6.9            Severability. If any provision of this Subscription Agreement
shall be invalid, illegal or unenforceable, the validity, legality or
enforceability of the remaining provisions of this Subscription Agreement shall
not in any way be affected or impaired thereby and shall continue in full force
and effect.

 

6.10          No Waiver of Rights, Powers and Remedies. No failure or delay by a
party hereto in exercising any right, power or remedy under this Subscription
Agreement, and no course of dealing between the parties hereto, shall operate as
a waiver of any such right, power or remedy of such party. No single or partial
exercise of any right, power or remedy under this Subscription Agreement by a
party hereto, nor any abandonment or discontinuance of steps to enforce any such
right, power or remedy, shall preclude such party from any other or further
exercise thereof or the exercise of any other right, power or remedy hereunder.
The election of any remedy by a party hereto shall not constitute a waiver of
the right of such party to pursue other available remedies. No notice to or
demand on a party not expressly required under this Subscription Agreement shall
entitle the party receiving such notice or demand to any other or further notice
or demand in similar or other circumstances or constitute a waiver of the rights
of the party giving such notice or demand to any other or further action in any
circumstances without such notice or demand.

 

6.11          Remedies.

 

6.11.1          The parties agree that the Issuer and Subscriber would suffer
irreparable damage if this Subscription Agreement was not performed or the
Closing is not consummated in accordance with its specific terms or was
otherwise breached and that money damages or other legal remedies would not be
an adequate remedy for any such damage. It is accordingly agreed that the Issuer
shall be entitled to equitable relief, including in the form of an injunction or
injunctions, to prevent breaches or threatened breaches of this Subscription
Agreement and to enforce specifically the terms and provisions of this
Subscription Agreement in an appropriate court of competent jurisdiction as set
forth in Section 6.8, this being in addition to any other remedy to which any
party is entitled at law or in equity, including money damages.  The right to
specific enforcement shall include the right of the Issuer to cause Subscriber
or the Issuer, as the case may be, to cause the Issuer to cause the transactions
contemplated hereby to be consummated on the terms and subject to the conditions
and limitations set forth in this Subscription Agreement. The parties hereto
further agree (i) to waive any requirement for the security or posting of any
bond in connection with any such equitable remedy, (ii) not to assert that a
remedy of specific enforcement pursuant to this Section 6.11 is unenforceable,
invalid, contrary to applicable law or inequitable for any reason and (iii) to
waive any defenses in any action for specific performance, including the defense
that a remedy at law would be adequate.

 



Page 19 of 24



 

6.11.2          The parties acknowledge and agree that this Section 6.11 is an
integral part of the transactions contemplated hereby and without that right,
the parties hereto would not have entered into this Subscription Agreement.

 

6.12          Survival of Representations and Warranties. All representations
and warranties made by the parties hereto in this Subscription Agreement shall
survive the Closing. For the avoidance of doubt, if for any reason the Closing
does not occur prior to the consummation of the Transactions, all
representations, warranties, covenants and agreements of the parties hereunder
shall survive the consummation of the Transactions and remain in full force and
effect.

 

6.13          No Broker or Finder. Each of the Issuer and Subscriber agrees to
indemnify and hold the other parties hereto harmless from any claim or demand
for commission or other compensation by any broker, finder, financial consultant
or similar agent claiming to have been employed by or on behalf of such party
and to bear the cost of legal expenses incurred in defending against any such
claim.

 

6.14          Headings and Captions. The headings and captions of the various
subdivisions of this Subscription Agreement are for convenience of reference
only and shall in no way modify or affect the meaning or construction of any of
the terms or provisions hereof.

 

6.15          Counterparts. This Subscription Agreement may be executed in one
or more counterparts, all of which when taken together shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each party and delivered to the other parties, it being understood
that the parties need not sign the same counterpart. In the event that any
signature is delivered by facsimile transmission or any other form of electronic
delivery, such signature shall create a valid and binding obligation of the
party executing (or on whose behalf such signature is executed) with the same
force and effect as if such signature page were an original thereof.

 

6.16          Construction. The words “include,” “includes,” and “including”
will be deemed to be followed by “without limitation.” Pronouns in masculine,
feminine, and neuter genders will be construed to include any other gender, and
words in the singular form will be construed to include the plural and vice
versa, unless the context otherwise requires. The words “this Subscription
Agreement,” “herein,” “hereof,” “hereby,” “hereunder,” and words of similar
import refer to this Subscription Agreement as a whole and not to any particular
subdivision unless expressly so limited. The parties hereto intend that each
representation, warranty, and covenant contained herein will have independent
significance. If any party hereto has breached any representation, warranty, or
covenant contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which such party hereto has
not breached will not detract from or mitigate the fact that such party hereto
is in breach of the first representation, warranty, or covenant. All references
in this Subscription Agreement to numbers of shares, per share amounts and
purchase prices shall be appropriately adjusted to reflect any stock split,
stock dividend, stock combination, recapitalization or the like occurring after
the date hereof.

 



Page 20 of 24



 

6.17            Mutual Drafting. This Subscription Agreement is the joint
product of the parties hereto and each provision hereof has been subject to the
mutual consultation, negotiation and agreement of the parties and shall not be
construed for or against any party hereto.

 

7.            Cleansing Statement; Disclosure.

 

7.1            The Issuer shall, by 9:00 a.m., New York City time, on the first
(1st) Business Day immediately following the date of this Subscription
Agreement, issue one or more press releases or file with the Commission a
Current Report on Form 8-K (collectively, the “Disclosure Document”) disclosing
all material terms of the transactions contemplated hereby and by the Other
Subscription Agreements, the Convert Subscription Agreements and the
Transactions.

 

7.2            Subscriber hereby consents to the publication and disclosure in
(x) any Form 8-K filed by the Issuer with the Commission in connection with the
execution and delivery of the Merger Agreement, the Proxy Statement or any other
filing with the Commission pursuant to applicable securities laws, in each case,
as and to the extent required by the federal securities laws or the Commission
or any other securities authorities, and (y) any other documents or
communications provided by the Issuer to any Governmental Authority or to
securityholders of the Issuer, in each case, as and to the extent required by
applicable law or the Commission or any other Governmental Authority, of
Subscriber’s name and identity and the nature of Subscriber’s commitments,
arrangements and understandings under and relating to this Subscription
Agreement and, if deemed required or appropriate by the Issuer, a copy of this
Subscription Agreement. Other than as set forth in the immediately preceding
sentence, without Subscriber’s prior written consent, the Issuer will not use or
disclose the name of Subscriber or any information relating to Subscriber or
this Subscription Agreement, other than to the Issuer’s lawyers, independent
accountants and to other advisors and service providers who reasonably require
such information in connection with the provision of services to such person,
are advised of the confidential nature of such information and are obligated to
keep such information confidential. Without Subscriber’s prior written
consent, Issuer shall not use Subscriber’s name nor shall it disclose the nature
of Subscriber’s commitments, arrangements and understanding under and relating
to the Subscription Agreement in any press release issued in connection with the
Transactions. Subscriber will promptly provide any information reasonably
requested by the Issuer, Holdings or Music for any regulatory application or
filing made or approval sought in connection with the Transactions (including
filings with the Commission) to the extent that Subscriber is permitted to do so
under the laws of The Kingdom of Saudi Arabia; provided that, other than as
contemplated by Section 2.1.13, Subscriber shall not be required to provide any
personally identifiable information, including with respect to any employees
directors, managers or affiliates of Subscriber.

 



Page 21 of 24



 

8.            Trust Account Waiver. Notwithstanding anything to the contrary set
forth herein, Subscriber acknowledges that the Issuer has established a trust
account containing the proceeds of its initial public offering and from certain
private placements (collectively, with interest accrued from time to time
thereon, the “Trust Account”). Subscriber agrees that (i) it has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account, and (ii) it shall have no right of set-off or any right, title,
interest or claim of any kind (“Claim”) to, or to any monies in, the Trust
Account, in each case in connection with this Subscription Agreement, and hereby
irrevocably waives any Claim to, or to any monies in, the Trust Account that it
may have in connection with this Subscription Agreement; provided, however, that
nothing in this Section 8 shall be deemed to limit Subscriber’s right, title,
interest or claim to the Trust Account by virtue of such Subscriber’s record or
beneficial ownership of securities of the Issuer acquired by any means other
than pursuant to this Subscription Agreement, including, but not limited to, any
redemption right with respect to any such securities of the Issuer. In the event
Subscriber has any Claim against the Issuer under this Subscription Agreement,
Subscriber shall pursue such Claim solely against the Issuer and its assets
outside the Trust Account and not against the property or any monies in the
Trust Account. Subscriber agrees and acknowledges that such waiver is material
to this Subscription Agreement and has been specifically relied upon by the
Issuer to induce the Issuer to enter into this Subscription Agreement and
Subscriber further intends and understands such waiver to be valid, binding and
enforceable under applicable law. In the event Subscriber, in connection with
this Subscription Agreement, commences any action or proceeding which seeks, in
whole or in part, relief against the funds held in the Trust Account or
distributions therefrom or any of the Issuer’s stockholders, whether in the form
of monetary damages or injunctive relief, Subscriber shall be obligated to pay
to the Issuer all of its legal fees and costs in connection with any such action
in the event that the Issuer prevails in such action or proceeding.

 

9.            Non-Reliance. Subscriber acknowledges that it is not relying upon,
and has not relied upon, any statement, representation or warranty made by any
person, firm or corporation, other than the representations and warranties of
the Issuer expressly set forth in this Subscription Agreement, in making its
investment or decision to invest in the Issuer. Subscriber agrees that no other
Subscriber pursuant to this Subscription Agreement or any other agreement
related to the private placement of shares of the Issuer’s capital stock
(including the controlling persons, officers, directors, partners, agents or
employees of any such Subscriber) shall be liable to any other Subscriber
pursuant to this Subscription Agreement or any other agreement related to the
private placement of shares of the Issuer’s capital stock for any action
heretofore or hereafter taken or omitted to be taken by any of them in
connection with the purchase of the Shares hereunder.

 

10.          Rule 144. From and after such time as the benefits of Rule 144
promulgated under the Securities Act or any other similar rule or regulation of
the Commission that may allow Subscriber to sell securities of the Issuer to the
public without registration are available to holders of the Issuer’s common
stock and until the third anniversary of the Closing Date, the Issuer agrees to:

 



Page 22 of 24



 

10.1.1          make and keep public information available, as those terms are
understood and defined in Rule 144;

 

10.1.2          file with the Commission in a timely manner all reports and
other documents required of the Issuer under the Securities Act and the Exchange
Act so long as the Issuer remains subject to such requirements and the filing of
such reports and other documents is required for the applicable provisions of
Rule 144; and

 

10.1.3          furnish to Subscriber, promptly upon request, (x) a written
statement by the Issuer, if true, that it has complied with the reporting
requirements of Rule 144, the Securities Act and the Exchange Act, (y) a copy of
the most recent annual or quarterly report of the Issuer and such other reports
and documents so filed by the Issuer and (z) such other information as may be
reasonably requested to permit Subscriber to sell such securities pursuant to
Rule 144 without registration.

 

If the Shares, the Warrants and/or the Warrant Shares are eligible to be sold
without restriction under, and without the Issuer being in compliance with the
current public information requirements of, Rule 144 under the Securities Act,
then at Subscriber’s request, the Issuer will cause its transfer agent to remove
the legend set forth in Section 2.1.5. In connection therewith, if required by
the Issuer’s transfer agent, the Issuer will promptly cause an opinion of
counsel to be delivered to and maintained with its transfer agent, together with
any other authorizations, certificates and directions required by the transfer
agent that authorize and direct the transfer agent to issue such Shares and the
Warrants without any such legend; provided, that, notwithstanding the
foregoing, Issuer will not be required to deliver any such opinion,
authorization, certificate or direction if it reasonably believes that removal
of the legend could result in or facilitate transfers of securities in violation
of applicable law.

 

11.          Tax Matters.

 

11.1          Subscriber represents it is exempt from U.S. federal income tax on
income described as exempt (i.e., of the type and in the applicable
circumstances) from U.S. federal income taxation under Section 892 of the Code
(“892 Income”). In order to substantiate the foregoing entitlement, Subscriber
agrees to provide to the Issuer within a reasonable period of time after
Subscriber’s execution of this Subscription Agreement, and to update as
necessary, a valid and properly executed Internal Revenue Service (“IRS”)
Form W-8EXP (“Form W-8EXP”) claiming an exemption from withholding tax on 892
Income under Section 892 of the Code in respect of the Subscriber. Subscriber
further agrees that, in the event that (i) the information on such Form W-8EXP
is no longer true and correct or (ii) upon reasonable request of the Issuer,
Subscriber will provide a new Form W-8EXP to the Issuer.

 

11.2          The Issuer shall not withhold any U.S. withholding tax in respect
of payments or distributions made to Subscriber except for U.S. withholding tax
that the Issuer is required to withhold due to (i) a failure of Subscriber to
furnish a valid Form W-8EXP as described above in Section 11.1 of this
Subscription Agreement, (ii) any change in law or (iii) any change in fact. In
the event that the Issuer has determined that withholding is required with
respect to any payment or distribution by the Issuer to the Subscriber, the
Issuer shall (i) notify Subscriber promptly but at least ten (10) International
Business Days prior to any such withholding and (ii) reasonably consult and
cooperate with the Subscriber in good faith to attempt to reduce or eliminate
any amounts that would otherwise be deducted or withheld. The Issuer is entitled
to withhold if the Issuer, after consulting and cooperating with the Subscriber
as described in the prior sentence, determines in good faith that such
withholding is required due to the circumstances described above under the
applicable law. The Issuer shall provide Subscriber with any information or
documentation reasonably requested by Subscriber for a refund of any tax and
shall otherwise assist and reasonably cooperate in any such application by
Subscriber.

 



Page 23 of 24



 

11.3          The Issuer agrees to provide promptly, upon the reasonable request
of Subscriber, (i) a determination as to whether the Issuer is a “United States
real property holding corporation” for U.S. federal income tax purposes (a
“USRPHC”) and (ii) provided that the Issuer determines that it is not a USRPHC
(and has not been a USRPHC during the applicable period specified in
Section 897(c)(1)(A)(ii) of the Code), a statement issued pursuant to Treasury
Regulations §1.897-2(g)(1)(ii) that the Shares are not a U.S. real property
interest for U.S. federal income tax purposes, as defined for purposes of that
Regulation.

 

11.4          The Issuer shall not take any action to alter its entity
classification as a Subchapter C corporation for U.S. federal income tax
purposes without Subscriber's express consent.

 

[Signature Page Follows]

 



Page 24 of 24



 



IN WITNESS WHEREOF, each of the Issuer and Subscriber has executed or caused
this Subscription Agreement to be executed by its duly authorized representative
as of the date set forth below.

 



CHURCHILL CAPITAL CORP III             By: /s/ Jay Taragin   Name: Jay Taragin  
Title: Chief Financial Officer



     

 

Signature Page 1 of 2
Subscription Agreement between PIF and Churchill Capital Corp III



 

Accepted and agreed on date first written above.

 

SUBSCRIBER:

 

The Public Investment Fund of The Kingdom of Saudi Arabia

 

 

By: /s/ His Excellency Mr.Yasir Al Rumayyan   Name: His Excellency Mr. Yasir Al
Rumayyan Title: Governor

  

 



Signature Page 2 of 2
Subscription Agreement between PIF and Churchill Capital Corp III



  

Exhibit A

 

Form of Warrant Agreement

 

(see attached)

 



 

 

  

CHURCHILL CAPITAL CORP III

 

and

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY

 

WARRANT AGREEMENT

 

Dated as of [•], 2020

 

THIS WARRANT AGREEMENT (this “Agreement”), dated as of [•], 2020, is by and
between Churchill Capital Corp III, a Delaware corporation (the “Company”), and
Continental Stock Transfer & Trust Company, a New York corporation, as warrant
agent (the “Warrant Agent”).

 

WHEREAS, the Company and the other parties named therein entered into that
certain Agreement and Plan of Merger, dated as of [•], 2020 (the “Merger
Agreement”), pursuant to which, inter alia, a direct, wholly owned subsidiary of
the Company will be merged with and into Polaris Parent Corp., a Delaware
corporation (“Music”), with Music surviving as a wholly owned subsidiary of the
Company, and immediately thereafter Music will be merged with and into another
direct, wholly owned subsidiary of Music, with such subsidiary surviving as a
wholly owned subsidiary of the Issuer (together, the “Mergers”), on the terms
and subject to the conditions set forth therein (the Mergers, together with the
other transactions contemplated by the Merger Agreement, the “Transactions”);

 

WHEREAS, in connection with and as of the consummation of the Transactions, the
Company shall issue to certain investors pursuant to a private placement (each,
an “Investor”) warrants (subject to rounding to avoid fractional warrants), each
entitling the Investor to purchase one share of Class A common stock of the
Company, par value $0.0001 per share (the “Common Stock”) at an exercise price
of $12.50 per share, subject to adjustment as described herein and bearing the
legend set forth in Exhibit B hereto (the “PIPE Warrants”);

 

WHEREAS, the Company desires the Warrant Agent to act on behalf of the Company,
and the Warrant Agent is willing to so act, in connection with the issuance,
registration, transfer, exchange, redemption and exercise of the PIPE Warrants;

 

WHEREAS, the Company desires to provide for the form and provisions of the PIPE
Warrants, the terms upon which they shall be issued and exercised, and the
respective rights, limitation of rights, and immunities of the Company, the
Warrant Agent, and the holders of the PIPE Warrants; and

 

WHEREAS, all acts and things have been done and performed which are necessary to
make the PIPE Warrants, when executed on behalf of the Company and countersigned
by or on behalf of the Warrant Agent, as provided herein, the valid, binding and
legal obligations of the Company, and to authorize the execution and delivery of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements herein contained, the
parties hereto agree as follows:

 



   

 

 

1.             Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent to act as agent for the Company for the PIPE Warrants, and the
Warrant Agent hereby accepts such appointment and agrees to perform the same in
accordance with the express terms and conditions set forth in this Agreement.

 

2.             Warrants.

 

2.1              Form of PIPE Warrant. Each PIPE Warrant shall initially be
issued in registered form only. PIPE Warrants may be represented by one or more
physical definitive certificates or by book entry.

 

2.2              Effect of Countersignature. If a physical definitive
certificate is issued, unless and until countersigned by the Warrant Agent,
either by manual or facsimile signature, pursuant to this Agreement, a PIPE
Warrant shall be invalid and of no effect and may not be exercised by the holder
thereof.

 

2.3              Registration.

 

2.3.1        PIPE Warrant Register. The Warrant Agent shall maintain books (the
“Warrant Register”), for the registration of original issuance and the
registration of transfer of the PIPE Warrants. Upon the initial issuance of the
PIPE Warrants in book-entry form, the Warrant Agent shall issue and register the
PIPE Warrants in the names of the respective holders thereof in such
denominations and otherwise in accordance with instructions delivered to the
Warrant Agent by the Company.

 

The physical definitive certificates, if issued, shall be in the form annexed
hereto as Exhibit A, and shall be signed by, or bear the facsimile signature of,
the Chairman of the Board, Chief Executive Officer, Chief Financial Officer, the
President or the Secretary or other principal officer of the Company. In the
event the person whose facsimile signature has been placed upon any PIPE Warrant
shall have ceased to serve in the capacity in which such person signed the PIPE
Warrant before such PIPE Warrant is issued, it may be issued with the same
effect as if he or she had not ceased to be such at the date of issuance.

 

2.3.2        Registered Holder. Prior to due presentment for registration of
transfer of any PIPE Warrant, the Company and the Warrant Agent may deem and
treat the person in whose name such PIPE Warrant is registered in the Warrant
Register (the “Registered Holder”) as the absolute owner of such PIPE Warrant
and of each PIPE Warrant represented thereby (notwithstanding any notation of
ownership or other writing on any physical definitive certificate made by anyone
other than the Company or the Warrant Agent), for the purpose of any exercise
thereof, and for all other purposes, and neither the Company nor the Warrant
Agent shall be affected by any notice to the contrary.

 

2.4              Fractional Warrants. The Company shall not issue fractional
PIPE Warrants and the Company shall round down to the nearest whole number the
number of PIPE Warrants to be issued to such holder.

 



 2 

 

 

3.             Terms and Exercise of PIPE Warrants.

 

3.1              PIPE Warrant Price. Each PIPE Warrant shall entitle the
Registered Holder thereof, subject to the provisions of such PIPE Warrant and of
this Agreement, to purchase from the Company the number of shares of Common
Stock stated therein, at the price of $12.50 per share, subject to the
adjustments provided in Section 4 hereof and in the last sentence of this
Section 3.1. The term “Warrant Price” as used in this Agreement shall mean the
price per share described in the prior sentence at which shares of Common Stock
may be purchased at the time a PIPE Warrant is exercised. The Company in its
sole discretion may lower the Warrant Price at any time prior to the Expiration
Date (as defined below) for a period of not less than twenty (20) business days,
provided, that the Company shall provide at least twenty (20) days prior written
notice of such reduction to Registered Holders of the PIPE Warrants and,
provided further that any such reduction shall be identical among all of the
PIPE Warrants.

 

3.2              Duration of PIPE Warrants. A PIPE Warrant may be exercised only
during the period (the “Exercise Period”) (A) commencing on the date that is
thirty (30) days after the date of this Agreement, and (B) terminating at 5:00
p.m., New York City time on the earlier to occur of (w) the date that is five
(5) years after the date of this Agreement, (x) the liquidation of the Company
in accordance with the Company’s certificate of incorporation, as amended from
time to time, and (y) the Redemption Date (as defined below) as provided in
Section 6.2 hereof (the “Expiration Date”); provided, however, that the exercise
of any PIPE Warrant shall be subject to the satisfaction of any applicable
conditions, as set forth in subsection 3.3.2 below, with respect to an effective
registration statement. Except with respect to the right to receive the
Redemption Price (as defined below) in the event of a redemption (as set forth
in Section 6 hereof), each PIPE Warrant not exercised on or before the
Expiration Date shall become null and void, and all rights thereunder and all
rights in respect thereof under this Agreement shall cease at 5:00 p.m. New York
City time on the Expiration Date. The Company in its sole discretion may extend
the duration of the PIPE Warrants by delaying the Expiration Date; provided that
the Company shall provide at least twenty (20) days prior written notice of any
such extension to Registered Holders of the PIPE Warrants, and, provided further
that any such extension shall be identical in duration among all the PIPE
Warrants.

 

3.3              Exercise of PIPE Warrants.

 

3.3.1        Payment. Subject to the provisions of the PIPE Warrant and this
Agreement, a PIPE Warrant may be exercised by the Registered Holder thereof at
any time prior to the Expiration Date by surrendering it at the office of the
Warrant Agent or at the office of its successor as Warrant Agent, together with
(i) an election to purchase form, duly executed, electing to exercise such PIPE
Warrant; and (ii) payment in full of the Warrant Price for each full share of
Common Stock as to which the PIPE Warrant is exercised and any and all
applicable taxes due in connection with the exercise of the PIPE Warrant, the
exchange of the PIPE Warrant for the shares of Common Stock and the issuance of
such shares of Common Stock, as follows:

 

(a)               in lawful money of the United States, in good certified check
or good bank draft payable to the order of the Warrant Agent or by wire;

 

 3 

 

 

(b)               in the event of a redemption pursuant to Section 6 hereof in
which the Company’s board of directors (the “Board”) has elected to require all
holders of the PIPE Warrants to exercise such PIPE Warrants on a “cashless
basis,” by surrendering the PIPE Warrants for that number of shares of Common
Stock equal to the quotient obtained by dividing (x) the product of the number
of shares of Common Stock underlying the PIPE Warrants, multiplied by the excess
of the “Fair Market Value” (as defined in this subsection 3.3.1(b)) over the
Warrant Price by (y) the Fair Market Value. Solely for purposes of this
subsection 3.3.1(b) and Section 6.3, the “Fair Market Value” shall mean the
average closing price of the Common Stock for the ten (10) trading days ending
on the third trading day prior to the date on which the notice of redemption is
sent to the holders of the PIPE Warrants, pursuant to Section 6 hereof; or

 

(c)               as provided in Section 7.4 hereof.

 

The Warrant Agent shall forward funds received for warrant exercises in a given
month by the 5th business day of the following month by wire transfer to an
account designated by the Company.

 

3.3.2        Issuance of Shares of Common Stock on Exercise. As soon as
practicable after the exercise of any PIPE Warrant and the clearance of the
funds in payment of the Warrant Price (if payment is pursuant to subsection
3.3.1(a)), the Company shall issue to the Registered Holder of such PIPE Warrant
a book-entry position or certificate, as applicable, for the number of full
shares of Common Stock to which he, she or it is entitled, registered in such
name or names as may be directed by him, her or it, and if such PIPE Warrant
shall not have been exercised in full, a new book-entry position or
countersigned PIPE Warrant, as applicable, for the number of shares of Common
Stock as to which such PIPE Warrant shall not have been exercised.
Notwithstanding the foregoing, the Company shall not be obligated to deliver any
shares of Common Stock pursuant to the exercise of a PIPE Warrant and shall have
no obligation to settle such PIPE Warrant exercise unless a (a) registration
statement under the Securities Act covering the issuance of the Common Stock
underlying the PIPE Warrants is then effective and (b) a prospectus relating
thereto is current, subject to the Company’s satisfying its obligations under
Section 7.4. No PIPE Warrant shall be exercisable and the Company shall not be
obligated to issue shares of Common Stock upon exercise of a PIPE Warrant unless
the shares of Common Stock issuable upon such PIPE Warrant exercise have been
registered, qualified or deemed to be exempt from registration or qualification
under the securities laws of the state of residence of the Registered Holder of
the PIPE Warrants. In the event that the conditions in the two immediately
preceding sentences are not satisfied with respect to a PIPE Warrant, the holder
of such PIPE Warrant shall not be entitled to exercise such PIPE Warrant and
such PIPE Warrant may have no value and expire worthless. Subject to Section 4.6
of this Agreement, a Registered Holder of PIPE Warrants may exercise its PIPE
Warrants only for a whole number of shares of Common Stock. In no event will the
Company be required to net cash settle the PIPE Warrant exercise. The Company
may require holders of PIPE Warrants to settle the PIPE Warrant on a “cashless
basis” pursuant to Subsection 3.3.1(b), Section 6.3 and Section 7.4. If, by
reason of any exercise of PIPE Warrants on a “cashless basis,” the holder of any
PIPE Warrant would be entitled, upon the exercise of such PIPE Warrant, to
receive a fractional interest in a share of Common Stock, the Company shall
round down to the nearest whole number, the number of shares of Common Stock to
be issued to such holder.

 



 4 

 

 

3.3.3        Valid Issuance. All shares of Common Stock issued upon the proper
exercise of a PIPE Warrant in conformity with this Agreement shall be validly
issued, fully paid and non-assessable.

 

3.3.4        Date of Issuance. Each person in whose name any book entry position
or certificate, as applicable, for shares of Common Stock is issued shall for
all purposes be deemed to have become the holder of record of such shares of
Common Stock on the date on which the PIPE Warrant, or book entry position
representing such PIPE Warrant, was surrendered and payment of the Warrant Price
was made, irrespective of the date of delivery of such certificate in the case
of a certificated PIPE Warrant, except that, if the date of such surrender and
payment is a date when the share transfer books of the Company or book entry
system of the Warrant Agent are closed, such person shall be deemed to have
become the holder of such shares at the close of business on the next succeeding
date on which the share transfer books or book entry system are open.

 

3.3.5        Maximum Percentage. A holder of a PIPE Warrant may notify the
Company in writing in the event it elects to be subject to the provisions
contained in this subsection 3.3.5; however, no holder of a PIPE Warrant shall
be subject to this subsection 3.3.5 unless he, she or it makes such election. If
the election is made by a holder, the Warrant Agent shall not affect the
exercise of the holder’s PIPE Warrant, and such holder shall not have the right
to exercise such PIPE Warrant, to the extent that after giving effect to such
exercise, such person (together with such person’s affiliates) to the Warrant
Agent’s actual knowledge, would beneficially own in excess of 4.9% or 9.8% (or
such other amount as a holder may specify) (the “Maximum Percentage”) of the
shares of Common Stock outstanding immediately after giving effect to such
exercise. For purposes of the foregoing sentence, the aggregate number of shares
of Common Stock beneficially owned by such person and its affiliates shall
include the number of shares of Common Stock issuable upon exercise of the PIPE
Warrant with respect to which the determination of such sentence is being made,
but shall exclude shares of Common Stock that would be issuable upon (x)
exercise of the remaining, unexercised portion of the PIPE Warrant beneficially
owned by such person and its affiliates and (y) exercise or conversion of the
unexercised or unconverted portion of any other securities of the Company
beneficially owned by such person and its affiliates (including, without
limitation, any convertible notes or convertible preferred stock or warrants)
subject to a limitation on conversion or exercise analogous to the limitation
contained herein. Except as set forth in the preceding sentence, for purposes of
this paragraph, beneficial ownership shall be calculated in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”). For purposes of the PIPE Warrant, in determining the number of issued and
outstanding shares of Common Stock, the holder may rely on the number of issued
and outstanding shares of Common Stock as reflected in (1) the Company’s most
recent annual report on Form 10-K, quarterly report on Form 10-Q, current report
on Form 8-K or other public filing with the U.S. Securities and Exchange
Commission (the “Commission”) as the case may be, (2) a more recent public
announcement by the Company or (3) any other notice by the Company or the
Warrant Agent setting forth the number of Common Stock issued and outstanding.
For any reason at any time, upon the written request of the holder of the PIPE
Warrant, the Company shall, within two (2) business days, confirm orally and in
writing to such holder the number of shares of Common Stock then outstanding. In
any case, the number of outstanding shares of Common Stock shall be determined
after giving effect to the conversion or exercise of equity securities of the
Company by the holder and its affiliates since the date as of which such number
of outstanding shares of Common Stock was reported. By written notice to the
Company, the holder of a PIPE Warrant may from time to time increase or decrease
the Maximum Percentage applicable to such holder to any other percentage
specified in such notice; provided, however, that any such increase shall not be
effective until the sixty-first (61st) day after such notice is delivered to the
Company.

 

 5 

 

 

4.             Adjustments.

 

4.1              Stock Dividends.

 

4.1.1        Split-Ups. If after the date hereof, and subject to the provisions
of Section 4.6 below, the number of outstanding shares of Common Stock is
increased by a stock dividend payable in shares of Common Stock, or by a
split-up of shares of Common Stock or other similar event, then, on the
effective date of such stock dividend, split-up or similar event, the number of
shares of Common Stock issuable on exercise of each PIPE Warrant shall be
increased in proportion to such increase in the number of outstanding shares of
Common Stock. A rights offering to holders of shares of Common Stock entitling
holders to purchase shares of Common Stock at a price less than the “Fair Market
Value” (as defined below) shall be deemed a stock dividend of a number of shares
of Common Stock equal to the product of (i) the number of shares of Common Stock
actually sold in such rights offering (or issuable under any other equity
securities sold in such rights offering that are convertible into or exercisable
for the shares of Common Stock) multiplied by (ii) one (1) minus the quotient of
(x) the price per share of Common Stock paid in such rights offering divided by
(y) the Fair Market Value. For purposes of this subsection 4.1.1, (i) if the
rights offering is for securities convertible into or exercisable for shares of
Common Stock, in determining the price payable for shares of Common Stock, there
shall be taken into account any consideration received for such rights, as well
as any additional amount payable upon exercise or conversion and (ii) “Fair
Market Value” means the volume weighted average price of the Common Stock as
reported during the ten (10) trading day period ending on the trading day prior
to the first date on which the shares of Common Stock trade on the applicable
exchange or in the applicable market, regular way, without the right to receive
such rights.

 

4.1.2        Extraordinary, Dividends. If the Company, at any time while the
PIPE Warrants are outstanding and unexpired, shall pay a dividend or make a
distribution in cash, securities or other assets to the holders of the shares of
Common Stock on account of such shares of Common Stock (or other shares of the
Company’s capital stock into which the PIPE Warrants are convertible), other
than (a) as described in subsection 4.1.1 above, (b) Ordinary Cash Dividends (as
defined below) or (c) in connection with any distribution of its assets upon its
liquidation (any such non-excluded event being referred to herein as an
“Extraordinary Dividend”), then the Warrant Price shall be decreased, effective
immediately after the effective date of such Extraordinary Dividend, by the
amount of cash and/or the fair market value (as determined by the Board, in good
faith) of any securities or other assets paid on each share of Common Stock in
respect of such Extraordinary Dividend. For purposes of this subsection 4.1.2,
“Ordinary Cash Dividends” means any cash dividend or cash distribution which,
when combined on a per share basis, with the per share amounts of all other cash
dividends and cash distributions paid on the shares of Common Stock during the
365-day period ending on the date of declaration of such dividend or
distribution (as adjusted to appropriately reflect any of the events referred to
in other subsections of this Section 4 and excluding cash dividends or cash
distributions that resulted in an adjustment to the Warrant Price or to the
number of shares of Common Stock issuable on exercise of each PIPE Warrant) does
not exceed $0.50.

 



 6 

 

 

4.2              Aggregation of Shares. If after the date hereof, and subject to
the provisions of Section 4.6 hereof, the number of outstanding shares of Common
Stock is decreased by a consolidation, combination, reverse stock split or
reclassification of shares of Common Stock or other similar event, then, on the
effective date of such consolidation, combination, reverse stock split,
reclassification or similar event, the number of shares of Common Stock issuable
on exercise of each PIPE Warrant shall be decreased in proportion to such
decrease in outstanding shares of Common Stock.

 

4.3              Adjustments in Warrant Price. Whenever the number of shares of
Common Stock purchasable upon the exercise of the PIPE Warrants is adjusted, the
Warrant Price shall be adjusted (to the nearest cent) by multiplying such
Warrant Price immediately prior to such adjustment by a fraction (x) the
numerator of which shall be the number of shares of Common Stock purchasable
upon the exercise of the PIPE Warrants immediately prior to such adjustment, and
(y) the denominator of which shall be the number of shares of Common Stock so
purchasable immediately thereafter.

 



 7 

 

 

4.4              Replacement of Securities upon Reorganization, Etc. In case of
any reclassification or reorganization of the outstanding shares of Common Stock
(other than a change under Section 4.1 or Section 4.2 hereof or that solely
affects the par value of such shares of Common Stock), or in the case of any
merger or consolidation of the Company with or into another entity or conversion
of the Company into another type of entity (other than a consolidation or merger
in which the Company is the continuing corporation (and is not a subsidiary of
another entity whose stockholders did not own all or substantially all of the
Common Stock of the Company in substantially the same proportions immediately
before such transaction) and that does not result in any reclassification or
reorganization of the outstanding shares of Common Stock), or in the case of any
sale or conveyance to another corporation or entity of the assets or other
property of the Company as an entirety or substantially as an entirety in
connection with which the Company is dissolved, the holders of the PIPE Warrants
shall thereafter have the right to purchase and receive, upon the basis and upon
the terms and conditions specified in the PIPE Warrants and in lieu of the
shares of Common Stock of the Company immediately theretofore purchasable and
receivable upon the exercise of the rights represented thereby, the kind and
amount of shares of stock or other securities or property (including cash)
receivable upon such reclassification, reorganization, merger or consolidation,
or upon a dissolution following any such sale or transfer, that the holder of
the PIPE Warrants would have received if such holder had exercised his, her or
its PIPE Warrant(s) immediately prior to such event (the “Alternative
Issuance”); provided, however, that (i) if the holders of the shares of Common
Stock were entitled to exercise a right of election as to the kind or amount of
securities, cash or other assets receivable upon such consolidation or merger,
then the kind and amount of securities, cash or other assets constituting the
Alternative Issuance for which each PIPE Warrant shall become exercisable shall
be deemed to be the weighted average of the kind and amount received per share
by the holders of the shares of Common Stock in such consolidation or merger
that affirmatively make such election, and (ii) if a tender, exchange or
redemption offer shall have been made to and accepted by the holders of the
shares of Common Stock under circumstances in which, upon completion of such
tender or exchange offer, the maker thereof, together with members of any group
(within the meaning of Rule 13d-5(b)(1) under the Exchange Act (or any successor
rule)) of which such maker is a part, and together with any affiliate or
associate of such maker (within the meaning of Rule 12b-2 under the Exchange Act
(or any successor rule)) and any members of any such group of which any such
affiliate or associate is a part, own beneficially (within the meaning of Rule
13d-3 under the Exchange Act (or any successor rule)) more than 50% of the
outstanding shares of Common Stock, the holder of a PIPE Warrant shall be
entitled to receive as the Alternative Issuance, the highest amount of cash,
securities or other property to which such holder would actually have been
entitled as a stockholder if such PIPE Warrant holder had exercised the PIPE
Warrant prior to the expiration of such tender or exchange offer, accepted such
offer and all of the shares of Common Stock held by such holder had been
purchased pursuant to such tender or exchange offer, subject to adjustments
(from and after the consummation of such tender or exchange offer) as nearly
equivalent as possible to the adjustments provided for in this Section 4;
provided, further, that if less than 70% of the consideration receivable by the
holders of the shares of Common Stock in the applicable event is payable in the
form of common stock in the successor entity that is listed for trading on a
national securities exchange or is quoted in an established over-the-counter
market, or is to be so listed for trading or quoted immediately following such
event, and if the Registered Holder properly exercises the PIPE Warrant within
thirty (30) days following the public disclosure of the consummation of such
applicable event by the Company pursuant to a Current Report on Form 8-K filed
with the Commission, the Warrant Price shall be reduced by an amount (in
dollars) equal to the difference, if positive, of (i) the Warrant Price in
effect prior to such reduction minus (ii) (A) the Per Share Consideration (as
defined below) minus (B) the Black-Scholes Warrant Value (as defined below)
(which amount determined under this clause (ii) shall not be less than zero).
The “Black-Scholes Warrant Value” means the value of a PIPE Warrant immediately
prior to the consummation of the applicable event based on the Black-Scholes
Warrant Model for a Capped American Call on Bloomberg Financial Markets
(“Bloomberg”). For purposes of calculating such amount, (1) Section 6 of this
Agreement shall be taken into account, (2) the price of each share of Common
Stock shall be the volume weighted average price of the Common Stock as reported
during the ten (10) trading day period ending on the trading day prior to the
effective date of the applicable event, (3) the assumed volatility shall be the
90 day volatility obtained from the HVT function on Bloomberg determined as of
the trading day immediately prior to the day of the announcement of the
applicable event, and (4) the assumed risk-free interest rate shall correspond
to the U.S. Treasury rate for a period equal to the remaining term of the PIPE
Warrant. “Per Share Consideration” means (i) if the consideration paid to
holders of the shares of Common Stock consists exclusively of cash, the amount
of such cash per share of Common Stock, and (ii) in all other cases, the volume
weighted average price of the Common Stock as reported during the ten (10)
trading day period ending on the trading day prior to the effective date of the
applicable event. If any reclassification or reorganization also results in a
change in shares of Common Stock covered by subsection 4.1.1, then such
adjustment shall be made pursuant to subsection 4.1.1 or Sections 4.2, 4.3 and
this Section 4.4. The provisions of this Section 4.4 shall similarly apply to
successive reclassifications, reorganizations, mergers or consolidations, sales
or other transfers. In no event will the Warrant Price be reduced to less than
the par value per share issuable upon exercise of the PIPE Warrant.

 



 8 

 

 

4.5              Notices of Changes in PIPE Warrant. Upon every adjustment of
the Warrant Price or the number of shares of Common Stock issuable upon exercise
of a PIPE Warrant, the Company shall give written notice thereof to the Warrant
Agent, which notice shall state the Warrant Price resulting from such adjustment
and the increase or decrease, if any, in the number of shares of Common Stock
purchasable at such price upon the exercise of a PIPE Warrant, setting forth in
reasonable detail the method of calculation and the facts upon which such
calculation is based; provided, however, that no adjustment to the number of
shares of Common Stock issuable upon exercise of a PIPE Warrant shall be
required until cumulative adjustments amount to 1% or more of the number of
shares of Common Stock issuable upon exercise of a PIPE Warrant as last
adjusted; provided, further, that any such adjustments that are not made are
carried forward and taken into account in any subsequent adjustment.
Notwithstanding the foregoing, all such carried forward adjustments shall be
made (i) in connection with any subsequent adjustment that (taken together with
such carried forward adjustments) would result in a change of at least 1% in the
number of shares of Common Stock issuable upon exercise of a PIPE Warrant and
(ii) on the exercise date of any PIPE Warrant. Upon the occurrence of any event
specified in Sections 4.1, 4.2, 4.3 or 4 4 in connection with which an
adjustment is made to the Warrant Price or the number of shares of Common Stock
issuable upon exercise of a PIPE Warrant, the Company shall give written notice
of the occurrence of such event to each holder of a PIPE Warrant, at the last
address set forth for such holder in the Warrant Register, of the record date or
the effective date of the event. Failure to give such notice, or any defect
therein, shall not affect the legality or validity of such event.

 

4.6              No Fractional Shares. Notwithstanding any provision contained
in this Agreement to the contrary, the Company shall not issue fractional shares
of Common Stock upon the exercise of PIPE Warrants. If, by reason of any
adjustment made pursuant to this Section 4, the holder of any PIPE Warrant would
be entitled, upon the exercise of such PIPE Warrant, to receive a fractional
interest in a share, the Company shall, upon such exercise, round down to the
nearest whole number the number of shares of Common Stock to be issued to such
holder.

 

4.7              Form of PIPE Warrant. The form of PIPE Warrant need not be
changed because of any adjustment pursuant to this Section 4, and PIPE Warrants
issued after such adjustment may state the same Warrant Price and the same
number of shares of Common Stock as is stated in the PIPE Warrants initially
issued pursuant to this Agreement; provided, however, that the Company may at
any time in its sole discretion make any change in the form of PIPE Warrant that
the Company may deem appropriate and that does not affect the substance thereof,
and any PIPE Warrant thereafter issued or countersigned, whether in exchange or
substitution for an outstanding PIPE Warrant or otherwise, may be in the form as
so changed.

 

4.8              Other Events. In case any event shall occur affecting the
Company as to which none of the provisions of the preceding subsections of this
Section 4 are strictly applicable, but which would require an adjustment to the
terms of the PIPE Warrants in order to (i) avoid an adverse impact on the PIPE
Warrants and (ii) effectuate the intent and purpose of this Section 4, then, in
each such case, the Company shall appoint a firm of independent public
accountants, investment banking or other appraisal firm of recognized national
standing, which shall give its opinion as to whether or not any adjustment to
the rights represented by the PIPE Warrants is necessary to effectuate the
intent and purpose of this Section 4 and, if they determine that an adjustment
is necessary, the terms of such adjustment. The Company shall adjust the terms
of the PIPE Warrants in a manner that is consistent with any adjustment
recommended in such opinion.

 



 9 

 

 

5.             Transfer and Exchange of PIPE Warrants.

 

5.1              Registration of Transfer. The Warrant Agent shall register the
transfer, from time to time, of any outstanding PIPE Warrant upon the Warrant
Register, upon surrender of such PIPE Warrant for transfer, in the case of
certificated warrants, properly endorsed with signatures properly guaranteed and
accompanied by appropriate instructions for transfer. Upon any such transfer, a
new PIPE Warrant representing an equal aggregate number of PIPE Warrants shall
be issued and the old PIPE Warrant shall be cancelled by the Warrant Agent. In
the case of certificated warrants, the PIPE Warrants so cancelled shall be
delivered by the Warrant Agent to the Company from time to time upon request.

 

5.2              Procedure for Surrender of Warrants. PIPE Warrants may be
surrendered to the Warrant Agent, together with a written request for exchange
or transfer and thereupon the Warrant Agent shall issue in exchange therefor one
or more new PIPE Warrants as requested by the Registered Holder of the PIPE
Warrants so surrendered, representing an equal aggregate number of PIPE
Warrants; provided, however, that in the event that a PIPE Warrant surrendered
for transfer bears a restrictive legend, the Warrant Agent shall not cancel such
PIPE Warrant and issue new PIPE Warrants in exchange thereof until the Warrant
Agent has received an opinion of counsel for the Company stating that such
transfer may be made and indicating whether the new PIPE Warrants must also bear
a restrictive legend.

 

5.3              Fractional Warrants. The Warrant Agent shall not be required to
effect any registration of transfer or exchange which shall result in the
issuance of a warrant certificate or book-entry position for a fraction of a
PIPE Warrant.

 

5.4              Service Charges. No service charge shall be made for any
exchange or registration of transfer of PIPE Warrants.

 

5.5              Warrant Execution and Countersignature. The Warrant Agent is
hereby authorized to countersign and to deliver, in accordance with the terms of
this Agreement, the PIPE Warrants required to be issued pursuant to the
provisions of this Section 5, and the Company, whenever required by the Warrant
Agent, shall supply the Warrant Agent with PIPE Warrants duly executed on behalf
of the Company for such purpose.

 

6.             Redemption.

 

6.1              Redemption of PIPE Warrants. Subject to Section 6.4 hereof, not
less than all of the outstanding PIPE Warrants may be redeemed, at the option of
the Company, at any time while they are exercisable and prior to their
expiration, at the office of the Warrant Agent, upon notice to the Registered
Holders of the PIPE Warrants, as described in Section 6.2 below, at the price of
$0.01 per PIPE Warrant (the “Redemption Price”), provided that the closing price
of the Common Stock reported has been at least $18.00 per share (subject to
adjustment in compliance with Section 4 hereof), on each of twenty (20) trading
days, within the thirty (30) trading-day period ending on the third trading day
prior to the date on which notice of the redemption is given and provided that
there is an effective registration statement covering the shares of Common Stock
issuable upon exercise of the PIPE Warrants, and a current prospectus relating
thereto, available throughout the 30-day Redemption Period (as defined in
Section 6.2 below) or the Company has elected to require the exercise of the
PIPE Warrants on a “cashless basis” pursuant to subsection 3.3.1 and such
cashless exercise is exempt from registration under the Securities Act.

 



 10 

 

 

6.2              Date Fixed for, and Notice of, Redemption. In the event that
the Company elects to redeem all of the PIPE Warrants pursuant to Section 6.1,
the Company shall fix a date for the redemption (the “Redemption Date”). Notice
of redemption shall be mailed by first class mail, postage prepaid, by the
Company not less than thirty (30) days prior to the Redemption Date (such 30-day
period, the “Redemption Period”) to the Registered Holders of the PIPE Warrants
to be redeemed at their last addresses as they shall appear on the registration
books. Any notice mailed in the manner herein provided shall be conclusively
presumed to have been duly given whether or not the Registered Holder received
such notice.

 

6.3              Exercise After Notice of Redemption. The PIPE Warrants may be
exercised, for cash (or on a “cashless basis” in accordance with subsection
3.3.1(b) of this Agreement) at any time after notice of redemption shall have
been given by the Company pursuant to Section 6.2 hereof and prior to the
Redemption Date. In the event that the Company determines to require all holders
of PIPE Warrants to exercise their PIPE Warrants on a “cashless basis” pursuant
to subsection 3.3.1, the notice of redemption shall contain the information
necessary to calculate the number of shares of Common Stock to be received upon
exercise of the PIPE Warrants, including the “Fair Market Value” (as such term
is defined in subsection 3.3.1(b) hereof) in such case. On and after the
Redemption Date, the record holder of the PIPE Warrants shall have no further
rights except to receive, upon surrender of the PIPE Warrants, the Redemption
Price.

 

7.             Other Provisions Relating to Rights of Holders of PIPE Warrants.

 

7.1              No Rights as Stockholder. A PIPE Warrant does not entitle the
Registered Holder thereof to any of the rights of a stockholder of the Company,
including, without limitation, the right to receive dividends, or other
distributions, exercise any preemptive rights to vote or to consent or to
receive notice as stockholders in respect of the meetings of stockholders or the
election of directors of the Company or any other matter.

 

7.2              Lost, Stolen, Mutilated, or Destroyed Warrants. If any PIPE
Warrant is lost, stolen, mutilated or destroyed, the Company and the Warrant
Agent may on such terms as to indemnity or otherwise as they may in their
discretion impose (which shall, in the case of a mutilated PIPE Warrant, include
the surrender thereof), issue a new PIPE Warrant of like denomination, tenor and
date as the PIPE Warrant so lost, stolen, mutilated or destroyed, and
countersigned by the Warrant Agent. Any such new PIPE Warrant shall constitute a
substitute contractual obligation of the Company, whether or not the allegedly
lost, stolen, mutilated or destroyed PIPE Warrant shall be at any time
enforceable by anyone. Warrant Agent may, at its option, countersign replacement
PIPE Warrants for mutilated certificates upon presentation thereof without such
indemnity.

 



 11 

 

 

7.3              Reservation of Shares of Common Stock. The Company shall at all
times reserve and keep available a number of its authorized but unissued shares
of Common Stock that shall be sufficient to permit the exercise in full of all
outstanding PIPE Warrants issued pursuant to this Agreement.

 

7.4              Registration of Shares of Common Stock; Cashless Exercise at
Company’s Option.

 

7.4.1        Registration of Shares of Common Stock. The issuance of shares of
Common Stock upon the exercise of a PIPE Warrant shall be registered in the same
manner and on the same terms the resale of Common Stock pursuant to the terms of
the Subscription Agreement by and between the Company and the Investor, dated as
of the date hereof.

 

7.4.2        Cashless Exercise at Company’s Option. If the shares of Common
Stock are at the time of any exercise of a PIPE Warrant not listed on a national
securities exchange such that it satisfies the definition of a “covered
security” under Section 18(b)(1) of the Securities Act (or any successor
statute) and there is no effective registration statement covering the shares
issuable upon exercise of the PIPE Warrants at such time, the Company may, at
its option, require holders of PIPE Warrants who exercise PIPE Warrants to
exercise such PIPE Warrants on a “cashless basis” in accordance with Section
3(a)(9) of the Securities Act (or any successor statute) or such other
applicable exemption, for that number of shares of Common Stock equal to the
quotient obtained by dividing (x) the product of the number of shares of Common
Stock underlying the PIPE Warrants, multiplied by the excess of the “Fair Market
Value” (as defined below) over the Warrant Price by (y) the Fair Market Value.
Solely for purposes of this subsection 7.4.2, “Fair Market Value” shall mean the
average closing price of the Common Stock for the ten (10) trading days ending
on the third trading day prior to the date that notice of exercise is sent to
the Warrant Agent from the holder of such PIPE Warrants or its securities broker
or intermediary, and if the Company does not so elect, the Company agrees to use
its best efforts to register or qualify for sale the shares of Common Stock
issuable upon exercise of the PIPE Warrant under the blue sky laws of the state
of residence of the exercising PIPE Warrant holder to the extent an exemption is
not available.

 

8.             Concerning the Warrant Agent and Other Matters.

 

8.1              Payment of Taxes. The Company shall from time to time promptly
pay all taxes and charges that may be imposed upon the Company or the Warrant
Agent in respect of the issuance or delivery of shares of Common Stock upon the
exercise of the PIPE Warrants, but the Company and the Warrant Agent shall not
be obligated to pay any transfer taxes in respect of the PIPE Warrants or such
shares of Common Stock.

 

8.2              Resignation, Consolidation, or Merger of Warrant Agent.

 

 12 

 

 

8.2.1        Appointment of Successor Warrant Agent. The Warrant Agent, or any
successor to it hereafter appointed, may resign its duties and be discharged
from all further duties and liabilities hereunder after giving sixty (60) days
notice in writing to the Company. If the office of the Warrant Agent becomes
vacant by resignation or incapacity to act or otherwise, the Company shall
appoint in writing a successor Warrant Agent in place of the Warrant Agent. If
the Company shall fail to make such appointment within a period of ninety (90)
days after it has been notified in writing of such resignation or incapacity by
the Warrant Agent or by the holder of a PIPE Warrant (who shall, with such
notice, submit his PIPE Warrant for inspection by the Company), then the holder
of any PIPE Warrant may apply to the Supreme Court of the State of New York for
the County of New York for the appointment of a successor Warrant Agent at the
Company’s cost. Any successor Warrant Agent, whether appointed by the Company or
by such court, shall be authorized under applicable laws to exercise the powers
of a transfer agent and subject to supervision or examination by federal or
state authority. After appointment, any successor Warrant Agent shall be vested
with all the authority, powers, rights, immunities, duties, and obligations of
its predecessor Warrant Agent with like effect as if originally named as Warrant
Agent hereunder, without any further act or deed; but if for any reason it
becomes necessary or appropriate, the predecessor Warrant Agent shall execute
and deliver, at the expense of the Company, an instrument transferring to such
successor Warrant Agent all the authority, powers, and rights of such
predecessor Warrant Agent hereunder; and upon request of any successor Warrant
Agent the Company shall make, execute, acknowledge, and deliver any and all
instruments in writing for more fully and effectually vesting in and confirming
to such successor Warrant Agent all such authority, powers, rights, immunities,
duties, and obligations.

 

8.2.2        Notice of Successor Warrant Agent. In the event a successor Warrant
Agent shall be appointed, the Company shall give notice thereof to the
predecessor Warrant Agent and the Company’s transfer agent for the shares of
Common Stock not later than the effective date of any such appointment.

 

8.2.3        Merger or Consolidation of Warrant Agent. Any entity into which the
Warrant Agent may be merged or with which it may be consolidated or any entity
resulting from any merger or consolidation to which the Warrant Agent shall be a
party shall be the successor Warrant Agent under this Agreement without any
further act.

 

8.3              Fees and Expenses of Warrant Agent.

 

8.3.1        Remuneration. The Company agrees to pay the Warrant Agent
reasonable remuneration for its services as such Warrant Agent hereunder and
shall, pursuant to its obligations under this Agreement, reimburse the Warrant
Agent upon demand for all expenditures that the Warrant Agent may reasonably
incur in the execution of its duties hereunder.

 

8.3.2        Further Assurances. The Company agrees to perform, execute,
acknowledge, and deliver or cause to be performed, executed, acknowledged, and
delivered all such further and other acts, instruments, and assurances as may
reasonably be required by the Warrant Agent for the carrying out or performing
of the provisions of this Agreement.

 



 13 

 

 

8.4              Liability of Warrant Agent.

 

8.4.1        Reliance on Company Statement. Whenever in the performance of its
duties under this Agreement, the Warrant Agent shall deem it necessary or
desirable that any fact or matter be proved or established by the Company prior
to taking or suffering any action hereunder, such fact or matter (unless other
evidence in respect thereof be herein specifically prescribed) may be deemed to
be conclusively proved and established by a statement signed by the Chairman of
the Board, Chief Executive Officer, Chief Financial Officer, the President or
the Secretary or other principal officer of the Company and delivered to the
Warrant Agent. The Warrant Agent may rely upon such statement for any action
taken or suffered in good faith by it pursuant to the provisions of this
Agreement.

 

8.4.2        Indemnity. The Warrant Agent shall be liable hereunder only for its
own, or its representatives’, gross negligence, willful misconduct, bad faith or
material breach of this Agreement. The Company agrees to indemnify the Warrant
Agent and save it harmless against any and all liabilities, including judgments,
costs and reasonable counsel fees, for anything done or omitted by the Warrant
Agent in the execution of this Agreement, except as a result of the Warrant
Agent’s, or its representatives’, gross negligence, willful misconduct, bad
faith or material breach of this Agreement.

 

8.4.3        Exclusions. The Warrant Agent shall have no responsibility with
respect to the validity of this Agreement or with respect to the validity or
execution of any PIPE Warrant (except its countersignature thereof). The Warrant
Agent shall not be responsible for any breach by the Company of any covenant or
condition contained in this Agreement or in any PIPE Warrant. The Warrant Agent
shall not be responsible to make any adjustments required under the provisions
of Section 4 hereof or responsible for the manner, method, or amount of any such
adjustment or the ascertaining of the existence of facts that would require any
such adjustment; nor shall it by any act hereunder be deemed to make any
representation or warranty as to the authorization or reservation of any shares
of Common Stock to be issued pursuant to this Agreement or any PIPE Warrant or
as to whether any shares of Common Stock shall, when issued, be valid and fully
paid and non-assessable.

 

8.5              Acceptance of Agency. The Warrant Agent hereby accepts the
agency established by this Agreement and agrees to perform the same upon the
terms and conditions herein set forth and among other things, shall account
promptly to the Company with respect to PIPE Warrants exercised and concurrently
account for, and pay to the Company, all monies received by the Warrant Agent
for the purchase of shares of Common Stock through the exercise of the PIPE
Warrants.

 

8.6              Waiver. The Warrant Agent has no right of set-off or any other
right, title, interest or claim of any kind (“Claim”) in, or to any distribution
of, the Trust Account (as defined in that certain Investment Management Trust
Agreement, dated as of February 13, 2020, by and between the Company and the
Warrant Agent as trustee thereunder) and hereby agrees not to seek recourse,
reimbursement, payment or satisfaction for any Claim against the Trust Account
for any reason whatsoever. The Warrant Agent hereby waives any and all Claims
against the Trust Account and any and all rights to seek access to the Trust
Account.

 



 14 

 

 

9.             Miscellaneous Provisions.

 

9.1              Successors. All the covenants and provisions of this Agreement
by or for the benefit of the Company or the Warrant Agent shall bind and inure
to the benefit of their respective successors and assigns.

 

9.2              Notices. Any notice, statement or demand authorized by this
Agreement to be given or made by the Warrant Agent or by the holder of any PIPE
Warrant to or on the Company shall be sufficiently given when so delivered if by
hand or overnight delivery or if sent by certified mail or private courier
service within five (5) days after deposit of such notice, postage prepaid,
addressed (until another address is filed in writing by the Company with the
Warrant Agent), as follows:

 

Churchill Capital Corp III
640 Fifth Avenue, 12th Floor
New York, New York 10019
Attention: Lee Jay Taragin

 

with a copy to (which shall not constitute notice):

 

Weil Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Michael J. Aiello and Matthew Gilroy

 

Any notice, statement or demand authorized by this Agreement to be given or made
by the holder of any PIPE Warrant or by the Company to or on the Warrant Agent
shall be sufficiently given when so delivered if by hand or overnight delivery
or if sent by certified mail or private courier service within five (5) days
after deposit of such notice, postage prepaid, addressed (until another address
is filed in writing by the Warrant Agent with the Company), as follows:

 

Continental Stock Transfer & Trust Company
1 State Street, 30th Floor
New York, NY 10004
Attention: Compliance Department

 

in each case, with copy to:

 

[●]

 

9.3              Applicable Law. The validity, interpretation, and performance
of this Agreement and of the PIPE Warrants shall be governed in all respects by
the laws of the State of New York, without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. The Company hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Agreement shall
be brought and enforced in the courts of the City of New York, County of New
York, State of New York or the United States District Court for the Southern
District of New York, and irrevocably submits to such jurisdiction, which
jurisdiction shall be exclusive. The Company hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.

 



 15 

 

 

9.4              Compliance and Confidentiality. The Warrant Agent shall perform
its duties under this Agreement in compliance with all applicable laws and keep
confidential all information relating to this Agreement and, except as required
by applicable law, shall not use such information for any purpose other than the
performance of the Warrant Agent’s obligations under this Agreement.

 

9.5              Persons Having Rights under this Agreement. Nothing in this
Agreement shall be construed to confer upon, or give to, any person or
corporation other than the parties hereto and the Registered Holders of the PIPE
Warrants any right, remedy, or claim under or by reason of this Agreement or of
any covenant, condition, stipulation, promise, or agreement hereof. All
covenants, conditions, stipulations, promises, and agreements contained in this
Agreement shall be for the sole and exclusive benefit of the parties hereto and
their successors and assigns and of the Registered Holders of the PIPE Warrants.

 

9.6              Examination of the Warrant Agreement. A copy of this Agreement
shall be available at all reasonable times at the office of the Warrant Agent
for inspection by the Registered Holder of any PIPE Warrant. The Warrant Agent
may require any such holder to submit such holder’s PIPE Warrant for inspection
by the Warrant Agent.

 

9.7              Counterparts; Electronic Signatures. This Agreement may be
executed in any number of original or facsimile counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument. A
signature to this Agreement transmitted electronically shall have the same
authority, effect, and enforceability as an original signature.

 

9.8              Effect of Headings. The section headings herein are for
convenience only and arc not part of this Agreement and shall not affect the
interpretation thereof.

 

9.9              Amendments. This Agreement may be amended by the parties hereto
without the consent of any Registered Holder for the purpose of curing any
ambiguity, or curing, correcting or supplementing any defective provision
contained herein or adding or changing any other provisions with respect to
matters or questions arising under this Agreement as the parties may deem
necessary or desirable and that the parties deem shall not adversely affect the
interest of the Registered Holders. All other modifications or amendments,
including any modification or amendment to increase the Warrant Price or shorten
the Exercise Period shall require the vote or written consent of the Registered
Holders of 50% of the number of the then outstanding PIPE Warrants.
Notwithstanding the foregoing, the Company may lower the Warrant Price or extend
the duration of the Exercise Period pursuant to Sections 3.1 and 2,
respectively, without the consent of the Registered Holders.

 

 16 

 

 

9.10          Severability. This Agreement shall be deemed severable, and the
invalidity or unenforceability of any term or provision hereof shall not affect
the validity or enforceability of this Agreement or of any other term or
provision hereof. Furthermore, in lieu of any such invalid or unenforceable term
or provision, the parties hereto intend that there shall be added as a part of
this Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be valid and enforceable.

 

Exhibit A Form of Warrant Certificate

 

Exhibit B Legend – PIPE Warrants

 

 

 17 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

  CHURCHILL CAPITAL CORP III           By:         Name:       Title:           
                CONTINENTAL STOCK TRANSFER & TRUST COMPANY           By:        
Name:       Title: 

 

 

[SIGNATURE PAGE TO WARRANT AGREEMENT]

 

 

EXHIBIT A

 

Form of Warrant Certificate

 

[FACE]

 

Number

 

Warrants

 

THIS WARRANT SHALL BE NULL AND VOID IF NOT EXERCISED PRIOR
TO THE EXPIRATION OF THE EXERCISE PERIOD PROVIDED FOR IN THE
WARRANT AGREEMENT DESCRIBED BELOW

 

Churchill Capital Corp III
Incorporated Under the Laws of the State of Delaware

 

CUSIP [●]

 

Warrant Certificate

 

This Warrant Certificate certifies that, or registered assigns, is the
registered holder of warrant(s) evidenced hereby (the “PIPE Warrants” and each,
a “PIPE Warrant”) to purchase shares of Class A common stock, $0.0001 par value
per share (“Common Stock”), of Churchill Capital Corp III, a Delaware
corporation (the “Company”). Each whole PIPE Warrant entitles the holder, upon
exercise during the period set forth in the Warrant Agreement referred to below,
to receive from the Company that number of fully paid and non-assessable shares
of Common Stock as set forth below, at the exercise price (the “Warrant Price”)
as determined pursuant to the Warrant Agreement, payable in lawful money (or
through “cashless exercise” as provided for in the Warrant Agreement) of the
United States of America upon surrender of this Warrant Certificate and payment
of the Warrant Price at the office or agency of the Warrant Agent referred to
below, subject to the conditions set forth herein and in the Warrant Agreement.
Defined terms used in this Warrant Certificate but not defined herein shall have
the meanings given to them in the Warrant Agreement.

 

Each whole PIPE Warrant is initially exercisable for one fully paid and
non-assessable share of Common Stock. No fractional shares will be issued upon
exercise of any PIPE Warrant. If, upon the exercise of PIPE Warrants, a holder
would be entitled to receive a fractional interest in a share of Common Stock,
the Company will, upon exercise, round down to the nearest whole number of the
number of shares of Common Stock to be issued to the holder. The number of
shares of Common Stock issuable upon exercise of the PIPE Warrants is subject to
adjustment upon the occurrence of certain events as set forth in the Warrant
Agreement. The initial Warrant Price per share of Common Stock for any PIPE
Warrant is equal to $12.50 per share. The Warrant Price is subject to adjustment
upon the occurrence of certain events as set forth in the Warrant Agreement.

 

[Form of Warrant]

 

 

 

 

Subject to the conditions set forth in the Warrant Agreement, the PIPE Warrants
may be exercised only during the Exercise Period and to the extent not exercised
by the end of such Exercise Period, such PIPE Warrants shall become null and
void. The PIPE Warrants may be redeemed, subject to certain conditions, as set
forth in the Warrant Agreement.

 

Reference is hereby made to the further provisions of this Warrant Certificate
set forth on the reverse hereof and such further provisions shall for all
purposes have the same effect as though fully set forth at this place.

 

This Warrant Certificate shall not be valid unless countersigned by the Warrant
Agent, as such term is used in the Warrant Agreement. This Warrant Certificate
shall be governed by and construed in accordance with the internal laws of the
State of New York.

 

 



  CHURCHILL CAPITAL CORP III           By:         Name:       Title:           
                CONTINENTAL STOCK TRANSFER & TRUST COMPANY           By:        
Name:       Title: 

 

 

[Form of Warrant]

 

 

 

 

[Form of Warrant Certificate]

 

[Reverse]

 

The PIPE Warrants evidenced by this Warrant Certificate are part of a duly
authorized issue of PIPE Warrants entitling the holder on exercise to receive
shares of Common Stock and are issued or to be issued pursuant to a Warrant
Agreement dated as of [●], 2020 (the “Warrant Agreement”), duly executed and
delivered by the Company to Continental Stock Transfer & Trust Company, a New
York corporation, as warrant agent (or successor warrant agent) (collectively,
the “Warrant Agent”), which Warrant Agreement is hereby incorporated by
reference in and made a part of this instrument and is hereby referred to for a
description of the rights, limitation of rights, obligations, duties and
immunities thereunder of the Warrant Agent, the Company and the holders (the
words “holders” or “holder” meaning the Registered Holders or Registered Holder,
respectively) of the PIPE Warrants. A copy of the Warrant Agreement may be
obtained by the holder hereof upon written request to the Company. Defined terms
used in this Warrant Certificate but not defined herein shall have the meanings
given to them in the Warrant Agreement.

 

PIPE Warrants may be exercised at any time during the Exercise Period set forth
in the Warrant Agreement. The holder of PIPE Warrants evidenced by this Warrant
Certificate may exercise them by surrendering this Warrant Certificate, with the
form of election to purchase set forth hereon properly completed and executed,
together with payment of the Warrant Price as specified in the Warrant Agreement
(or through “cashless exercise” as provided for in the Warrant Agreement) at the
designated office of the Warrant Agent. In the event that upon any exercise of
PIPE Warrants evidenced hereby the number of PIPE Warrants exercised shall be
less than the total number of PIPE Warrants evidenced hereby, there shall be
issued to the holder hereof or his, her or its assignee, a new Warrant
Certificate evidencing the number of PIPE Warrants not exercised.

 

Notwithstanding anything else in this Warrant Certificate or the Warrant
Agreement, no PIPE Warrant may be exercised unless at the time of exercise (i) a
registration statement covering the shares of Common Stock to be issued upon
exercise is effective under the Securities Act and (ii) a prospectus thereunder
relating to the shares of Common Stock is current, except through “cashless
exercise” as provided for in the Warrant Agreement.

 

The Warrant Agreement provides that upon the occurrence of certain events the
number of shares of Common Stock issuable upon exercise of the PIPE Warrants set
forth on the face hereof may, subject to certain conditions, be adjusted. If,
upon exercise of a PIPE Warrant, the holder thereof would be entitled to receive
a fractional interest in a share of Common Stock, the Company shall, upon
exercise, round down to the nearest whole number of shares of Common Stock to be
issued to the holder of the PIPE Warrant.

 

Warrant Certificates, when surrendered at the designated office of the Warrant
Agent by the Registered Holder thereof in person or by legal representative or
attorney duly authorized in writing, may be exchanged, in the manner and subject
to the limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing in the aggregate a like number of PIPE Warrants.

 

 

 

 

Upon due presentation for registration of transfer of this Warrant Certificate
at the office of the Warrant Agent a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of PIPE
Warrants shall be issued to the transferee(s) in exchange for this Warrant
Certificate, subject to the limitations provided in the Warrant Agreement,
without charge except for any tax or other third-party charges imposed in
connection therewith.

 

The Company and the Warrant Agent may deem and treat the Registered Holder(s)
hereof as the absolute owner(s) of this Warrant Certificate (notwithstanding any
notation of ownership or other writing hereon made by anyone), for the purpose
of any exercise hereof, of any distribution to the holder(s) hereof, and for all
other purposes, and neither the Company nor the Warrant Agent shall be affected
by any notice to the contrary. Neither the PIPE Warrants nor this Warrant
Certificate entitles any holder hereof to any rights of a stockholder of the
Company.

 

 

 

 

Election to Purchase

 

(To Be Executed Upon Exercise of PIPE Warrant)

 

The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, to receive shares of Common Stock and herewith tenders
payment for such shares of Common Stock to the order of Churchill Capital Corp
III (the “Company”) in the amount of
$[●] in accordance with the terms hereof. The undersigned requests that a
certificate for such shares of Common Stock be registered in the name of [●]
whose address is [●] and that such shares of Common Stock be delivered to [●]
whose address is [●]. If said number of shares of Common Stock is less than all
of the shares of Common Stock purchasable hereunder, the undersigned requests
that a new Warrant Certificate representing the remaining balance of such shares
of Common Stock be registered in the name of [●], whose address is [●], and that
such Warrant Certificate be delivered to [●], whose address is [●].

 

In the event that the PIPE Warrant has been called for redemption by the Company
pursuant to Section 6.1 of the Warrant Agreement and the Company has required
cashless exercise pursuant to Section 6.3 of the Warrant Agreement, the number
of shares of Common Stock that this PIPE Warrant is exercisable for shall be
determined in accordance with subsection 3.3.1(b), and Section 6.3 of the
Warrant Agreement.

 

In the event that the PIPE Warrant is to be exercised on a “cashless” basis
pursuant to Section 7.4 of the Warrant Agreement, the number of shares of Common
Stock that this PIPE Warrant is exercisable for shall be determined in
accordance with Section 7.4 of the Warrant Agreement.

 

In the event that the PIPE Warrant may be exercised, to the extent allowed by
the Warrant Agreement, through cashless exercise (i) the number of shares of
Common Stock that this PIPE Warrant is exercisable for would be determined in
accordance with the relevant section of the Warrant Agreement which allows for
such cashless exercise and (ii) the holder hereof shall complete the following:
The undersigned hereby irrevocably elects to exercise the right, represented by
this Warrant Certificate, through the cashless exercise provisions of the
Warrant Agreement, to receive shares of Common Stock. If said number of shares
of Common Stock is less than all of the shares of Common Stock purchasable
hereunder (after giving effect to the cashless exercise), the undersigned
requests that a new Warrant Certificate representing the remaining balance of
such shares of Common Stock be registered in the name of [●], whose address is
[●], and that such Warrant Certificate be delivered to [●], whose address is
[●].

 

Date:

  (Signature)       (Address)

 

 

 

 

(Tax Identification Number)

 

Signature Guaranteed:

 

THE SIGNATURE(S) SHOULD BE GUARANTEED BY AN ELIGIBLE GUARANTOR INSTITUTION
(BANKS, STOCKBROKERS, SAVINGS AND LOAN ASSOCIATIONS AND CREDIT UNIONS WITH
MEMBERSHIP IN AN APPROVED SIGNATURE GUARANTEE MEDALLION PROGRAM, PURSUANT TO SEC
RULE 17Ad-15 (OR ANY SUCCESSOR RULE) UNDER THE SECURITIES EXCHANGE ACT, OF 1934,
AS AMENDED).

 

 

 

 

EXHIBIT B

 

LEGEND

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY
NOT BE OFFERED, SOLD, TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND ANY APPLICABLE STATE
SECURITIES LAWS OR AN EXEMPTION FROM REGISTRATION IS AVAILABLE.

 

SHARES OF COMMON STOCK OF THE COMPANY ISSUED UPON EXERCISE OF SUCH SECURITIES
SHALL BE ENTITLED TO REGISTRATION RIGHTS PURSUANT TO A SUBSCRIPTION AGREEMENT
ENTERED INTO WITH THE COMPANY.

 





 